Exhibit 10.3.2

 

--------------------------------------------------------------------------------

SECURITY AGREEMENT

among

PAETEC HOLDING CORP.,

CERTAIN SUBSIDIARIES OF PAETEC HOLDING CORP.

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as COLLATERAL AGENT

 

--------------------------------------------------------------------------------

Dated as of February 28, 2007

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of February 28, 2007, made by each of the
undersigned assignors (each, an “Assignor” and, together with any other entity
that becomes an assignor hereunder pursuant to Section 10.12 hereof, the
“Assignors”) in favor of DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral
agent (together with any successor collateral agent, the “Collateral Agent”),
for the benefit of the Secured Creditors (as defined below). Certain capitalized
terms as used herein are defined in Article IX hereof. Except as otherwise
defined herein, all capitalized terms used herein and defined in the Credit
Agreement (as defined below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, PAETEC Holding Corp. (the “Borrower”), the lenders from time to time
party thereto (the “Lenders”), Deutsche Bank Trust Company Americas, as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
Syndication Agent, and CIT Lending Services Corporation, as Documentation Agent,
have entered into a Credit Agreement, dated as of February 28, 2007 (as amended,
modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to, and the issuance of, and
participation in, Letters of Credit for the account of, the Borrower, all as
contemplated therein (the Lenders, each Issuing Lender, the Administrative Agent
and the Collateral Agent are herein called the “Lender Creditors”);

WHEREAS, the Borrower may at any time and from time to time enter into one or
more Interest Rate Protection Agreements with one or more Lenders or any
affiliate thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”; and with each such Interest Rate Protection Agreement
entered into with an Other Creditor being herein called a “Secured Hedging
Agreement”);

WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations as described (and as defined) therein;

WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and to the Other Creditors entering into
Secured Hedging Agreements that each Assignor shall have executed and delivered
to the Collateral Agent this Agreement; and

WHEREAS, each Assignor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and the entering into by the
Borrower of Secured Hedging Agreements and, accordingly, desires to execute this
Agreement in order to satisfy the condition described in the preceding paragraph
and to induce the Lenders to make Loans to the Borrower and issue, and/or
participate in, Letters of Credit for the account of the Borrower and the Other
Creditors to enter into Secured Hedging Agreements with the Borrower;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the benefits accruing to each Assignor, the
receipt and sufficiency of which are hereby acknowledged, each Assignor hereby
makes the following representations and warranties to the Collateral Agent for
the benefit of the Secured Creditors and hereby covenants and agrees with the
Collateral Agent for the benefit of the Secured Creditors as follows:

ARTICLE I

SECURITY INTERESTS

1.1 Grant of Security Interests. (a) As security for the prompt and complete
payment and performance when due of all of its Obligations, each Assignor does
hereby assign and transfer unto the Collateral Agent, and does hereby pledge and
grant to the Collateral Agent, for the benefit of the Secured Creditors, a
continuing security interest in all of the right, title and interest, powers,
remedies, privileges and other benefits of such Assignor in, to and under all of
the following personal property and fixtures (and all rights therein) of such
Assignor, or in which or to which such Assignor has any rights, in each case
whether now existing or hereafter from time to time acquired:

(i) each and every Account;

(ii) all cash;

(iii) the Cash Collateral Account and all monies, securities, Instruments and
other investments deposited or required to be deposited in the Cash Collateral
Account;

(iv) all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);

(v) all Commercial Tort Claims;

(vi) all computer programs of such Assignor and all intellectual property rights
therein and all other proprietary information of such Assignor, including but
not limited to Domain Names and Trade Secret Rights;

(vii) all Contracts, together with all Contract Rights arising thereunder;

(viii) all Copyrights, together with all causes of action arising prior to or
after the date hereof for infringement of any of the Copyrights or unfair
competition regarding the same;

(ix) all Equipment;

(x) all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Assignor with any
Person and all monies, securities, Instruments and other investments deposited
or required to be deposited in any of the foregoing;

 

2



--------------------------------------------------------------------------------

(xi) all Documents;

(xii) all General Intangibles;

(xiii) all Goods;

(xiv) all Instruments;

(xv) all Inventory;

(xvi) all Investment Property;

(xvii) all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);

(xviii) all Marks, together with the registrations and right to all renewals
thereof, the goodwill of the business of such Assignor symbolized by the Marks
and all causes of action arising prior to or after the date hereof for
infringement of any of the Marks or unfair competition regarding the same;

(xix) all Patents, together with all causes of action arising prior to or after
the date hereof for infringement of any of the Patents or unfair competition
regarding the same;

(xx) all Permits;

(xxi) all Software and all Software licensing rights, all writings, plans,
specifications and schematics, all engineering drawings, customer lists,
goodwill and licenses, and all recorded data of any kind or nature, regardless
of the medium of recording;

(xxii) all Supporting Obligations; and

(xxiii) all Proceeds and products of any and all of the foregoing (all of the
above, the “Collateral”);

provided that (x) no Assignor shall be required to grant a security interest
hereunder in (and the term “Collateral” shall not include) (i) any Excluded
Account (so long as same remains an “Excluded Account” in accordance with the
definition thereof), (ii) any contract, license, agreement, instrument,
document, permit or franchise that validly prohibits, restricts or requires the
consent not obtained of a third party for the creation by such Assignor of a
security interest in such contract, license, agreement, instrument, document,
permit or franchise (or in any rights or property obtained by such Assignor
under such contract, license, agreement, instrument, document, permit or
franchise) except to the extent provided by Sections 9-406, 9-407, 9-408 and
9-409 of the UCC, and

 

3



--------------------------------------------------------------------------------

(iii) any rights or property to the extent that any valid and enforceable law or
statute or rule, regulation, guideline, order or directive of a governmental
authority or agency applicable to such rights or property prohibits, restricts,
or requires the consent of a third party for, or would result in the termination
of such rights or property as a result of, the creation of a security interest
therein except to the extent provided by Sections 9-406, 9-407, 9-408 and 9-409
of the UCC (solely to the extent the UCC is controlling), (y) subject to the
immediately succeeding proviso, no Assignor shall be required to grant a
security interest hereunder in (and the term “Collateral” shall not include) any
licenses and permits issued by the FCC, any PUC or any other Governmental
Authority to the extent, and only to the extent, it is unlawful to grant a
security interest in such licenses and permits (and upon such grant of a
security being lawful, whether because of a change of law, the obtaining of any
necessary consents or otherwise, the security interests granted hereunder
automatically (and without any further action) shall extend to such licenses
and/or permits); provided that the foregoing limitation shall not exclude the
grant of a security interest pursuant to this Section 1.1(a) in all proceeds
derived from or in connection with the sale, assignment or transfer of such
licenses and permits, and (z) (i) except in the circumstances and to the extent
provided by Section 9.16 of the Credit Agreement, no Assignor shall be required
to grant a security interest hereunder in (and the term “Collateral” shall not
include) the Voting Equity Interests of any Exempted Foreign Entity constituting
more than 65% of the total combined voting power of all Voting Equity Interests
of such Exempted Foreign Entity and (ii) subject to compliance with
Section 10.12(b) of the Credit Agreement, no Assignor shall be required to grant
a security interest hereunder in (and the term “Collateral” shall not include)
any Equity Interests in US LEC PAC. For the avoidance of doubt, notwithstanding
the preceding sentence, each Assignor shall be required to grant a security
interest hereunder in 100% of the Non-Voting Equity Interests of each Exempted
Foreign Entity at any time and from time to time acquired by such Assignor.

(b) The security interest of the Collateral Agent under this Agreement extends
to all Collateral which any Assignor may acquire, or with respect to which any
Assignor may obtain rights, at any time during the term of this Agreement.

1.2 Power of Attorney. Each Assignor hereby constitutes and appoints the
Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Assignor or otherwise) to act, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys due
or to become due to such Assignor under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which the
Collateral Agent may deem to be necessary or advisable to protect the interests
of the Secured Creditors, which appointment as attorney is coupled with an
interest.

 

4



--------------------------------------------------------------------------------

ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

2.1 Necessary Filing. All filings, registrations, recordings and other actions
necessary or appropriate to create, preserve and perfect the security interest
granted by such Assignor to the Collateral Agent hereby in respect of the
Collateral have been (or within 10 days following the Initial Borrowing Date and
upon the due filing thereof will be) accomplished (other than any such actions
necessary or appropriate to perfect such security interest in the Deposit
Accounts and except as (and to the extent) addressed in Section 13.18 of the
Credit Agreement) and the security interest granted to the Collateral Agent
pursuant to this Agreement in and to the Collateral creates a valid and,
together with all such filings, registrations, recordings and other actions (and
except with respect to the Deposit Accounts), a perfected security interest
therein prior to the rights of all other Persons therein and subject to no other
Liens (other than Permitted Liens) and, except with respect to the security
interest in the Deposit Accounts, is entitled to all the rights, priorities and
benefits afforded by the Uniform Commercial Code or other relevant law as
enacted in any relevant jurisdiction to perfected security interests, in each
case to the extent that the Collateral consists of the type of property in which
a security interest may be perfected by possession or control (within the
meaning of the UCC as in effect on the date hereof in the State of New York), by
filing a financing statement under the Uniform Commercial Code as enacted in any
relevant jurisdiction or by a filing of a Grant of Security Interest in the
respective form attached hereto in the United States Patent and Trademark Office
or in the United States Copyright Office.

2.2 No Liens. Such Assignor is, and as to all Collateral acquired by it from
time to time after the date hereof such Assignor will be, the owner of all
Collateral free from any Lien of any Person (other than Permitted Liens), and
such Assignor shall defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein adverse to the
Collateral Agent.

2.3 Other Financing Statements. As of the date hereof, there is no financing
statement (or similar statement or instrument of registration under the law of
any relevant jurisdiction) covering or purporting to cover any interest of any
kind in the Collateral (other than financing statements filed in respect of
Permitted Liens), and so long as the Termination Date has not occurred, such
Assignor will not execute or authorize to be filed in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) or statements relating to the Collateral, except
financing statements filed or to be filed in respect of and covering the
security interests granted hereby by such Assignor or in connection with
Permitted Liens.

2.4 Chief Executive Office, Record Locations. The chief executive office of such
Assignor is, on the date of this Agreement, located at the address indicated on
Annex A hereto for such Assignor. During the period of the four calendar months
preceding the date of this Agreement, the chief executive office of such
Assignor has not been located at any address other than that indicated on Annex
A.

 

5



--------------------------------------------------------------------------------

2.5 Location of Inventory and Equipment. All Inventory and Equipment held on the
date hereof, or held at any time during the four calendar months prior to the
date hereof, by each Assignor is located at one of the locations shown on Annex
B hereto for such Assignor.

2.6 Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Federal Employer Identification Numbers;
Changes Thereto; etc. The exact legal name of such Assignor, the type of
organization of such Assignor, whether or not such Assignor is a Registered
Organization, the jurisdiction of organization of such Assignor, such Assignor’s
Location, the organizational identification number (if any) of such Assignor,
the Federal Employer Identification Number (if any) of such Assignor, and
whether or not such Assignor is a Transmitting Utility, is listed on Annex C
hereto for such Assignor. Such Assignor shall not change its legal name, its
type of organization, its status as a Registered Organization (in the case of a
Registered Organization), its status as a Transmitting Utility or as a Person
which is not a Transmitting Utility, as the case may be, its jurisdiction of
organization, its Location, its organizational identification number (if any),
or its Federal Employer Identification Number (if any) from that used on Annex C
hereto, except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Secured Debt Agreements and so
long as same do not involve (x) a Registered Organization ceasing to constitute
same or (y) such Assignor changing its jurisdiction of organization or Location
from the United States or a State thereof to a jurisdiction of organization or
Location, as the case may be, outside the United States or a State thereof) if
(i) it shall have given to the Collateral Agent not less than 15 days’ prior
written notice of each change to the information listed on Annex C (as adjusted
for any subsequent changes thereto previously made in accordance with this
sentence), together with a supplement to Annex C which shall correct all
information contained therein for such Assignor, and (ii) in connection with
such change or changes, it shall have taken all action reasonably requested by
the Collateral Agent to maintain the security interest of the Collateral Agent
in the Collateral intended to be granted hereby at all times fully perfected and
in full force and effect. In addition, to the extent that such Assignor does not
have an organizational identification number on the date hereof and later
obtains one, such Assignor shall promptly thereafter notify the Collateral Agent
of such organizational identification number and shall take all actions
reasonably requested by the Collateral Agent to maintain the security interest
of the Collateral Agent in the Collateral intended to be granted hereby fully
perfected and in full force and effect.

2.7 Trade Names; Etc. No Assignor has or operates in any jurisdiction under, or
in the preceding five years has had or has operated in any jurisdiction under,
any trade names, fictitious names or other names except its legal name as
specified in Annex C and such other trade or fictitious names as are listed on
Annex D hereto for such Assignor. Such Assignor shall not assume or operate in
any jurisdiction under any new trade, fictitious or other name until (i) it
shall have given to the Collateral Agent not less than 15 days’ written notice
of its intention so to do, clearly describing such new name and the
jurisdictions in which such new name will be used and providing such other
information in connection therewith as the Collateral Agent may reasonably
request and (ii) with respect to such new name, it shall have taken all action
reasonably requested by the Collateral Agent to maintain the security interest
of the Collateral Agent in the Collateral intended to be granted hereby at all
times fully perfected and in full force and effect.

 

6



--------------------------------------------------------------------------------

2.8 Certain Significant Transactions. During the one year period preceding the
date of this Agreement, no Person shall have merged or consolidated with or into
such Assignor, and no Person shall have liquidated into, or transferred all or
substantially all of its assets to, such Assignor, in each case except as
described in Annex E hereto. With respect to any transactions so described in
Annex E hereto, such Assignor shall have furnished to the Collateral Agent such
information as reasonably requested by the Collateral Agent with respect to the
Person (and the assets of the Person and locations thereof) which merged with or
into or consolidated with such Assignor, or was liquidated into or transferred
all or substantially all of its assets to such Assignor, and shall have
furnished to the Collateral Agent such UCC lien searches as reasonably requested
by the Collateral Agent with respect to such Person and its assets, to establish
that no security interest (excluding Permitted Liens) continues perfected on the
date hereof with respect to any Person described above (or the assets
transferred to the respective Assignor by such Person), including without
limitation pursuant to Section 9-316(a)(3) of the UCC.

2.9 Non-UCC Property. The aggregate fair market value (as determined by the
Assignors in good faith) of all property of the Assignors of the types described
in clauses (1), (2) and (3) of Section 9-311(a) of the UCC does not exceed
$1,000,000. If the aggregate value of all such property at any time owned by all
Assignors exceeds $1,000,000, the Assignors shall provide prompt written notice
thereof to the Collateral Agent and, upon the request of the Collateral Agent,
the Assignors shall promptly (and in any event within 30 days) take such actions
(at their own cost and expense) as may be required under the respective United
States, State or other laws referenced in Section 9-311(a) of the UCC to perfect
the security interests granted herein in any Collateral where the filing of a
financing statement does not perfect the security interest in such property in
accordance with the provisions of Section 9-311(a) of the UCC.

2.10 As-Extracted Collateral; Timber-to-be-Cut. On the date hereof, such
Assignor does not own, or expect to acquire, any property which constitutes, or
would constitute, As-Extracted Collateral or Timber-to-be-Cut. If at any time
after the date of this Agreement such Assignor owns, acquires or obtains rights
to any As-Extracted Collateral or Timber-to-be-Cut, such Assignor shall furnish
the Collateral Agent with prompt written notice thereof (which notice shall
describe in reasonable detail the As-Extracted Collateral and/or
Timber-to-be-Cut and the locations thereof) and shall take all actions as may be
deemed reasonably necessary or desirable by the Collateral Agent to perfect the
security interest of the Collateral Agent therein.

2.11 Collateral in the Possession of a Bailee. If any Inventory or other Goods
are at any time in the possession of a bailee, such Assignor shall promptly
notify the Collateral Agent thereof and, if requested by the Collateral Agent,
shall use its reasonable best efforts to promptly obtain an acknowledgment from
such bailee, in form and substance reasonably satisfactory to the Collateral
Agent, that the bailee holds such Collateral for the benefit of the Collateral
Agent and shall act upon the instructions of the Collateral Agent without the
further consent of such Assignor. The Collateral Agent agrees with such Assignor
that the Collateral Agent shall not give any such instructions unless an Event
of Default has occurred and is continuing.

 

7



--------------------------------------------------------------------------------

2.12 Recourse. This Agreement is made with full recourse to each Assignor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Assignor contained herein, in the Secured Debt
Agreements and otherwise in writing in connection herewith or therewith.

ARTICLE III

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;

INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

3.1 Additional Representations and Warranties. As of the time when each of its
Accounts arises, each Assignor shall be deemed to have represented and warranted
that each such Account, and all records, papers and documents relating thereto
(if any) are genuine and what they purport to be, and that all papers and
documents (if any) relating thereto (a) will, to the knowledge of such Assignor,
represent the genuine, legal, valid and binding obligation of the account debtor
evidencing indebtedness unpaid and owed by the respective account debtor arising
out of the performance of labor or services or the sale or lease and delivery of
the merchandise listed therein, or both, (b) will be the only original writings
evidencing and embodying such obligation of the account debtor named therein
(other than copies created for general accounting purposes), and (c) to the
knowledge of such Assignor, will be in compliance and will conform in all
material respects with all applicable federal, state and local laws and
applicable laws of any relevant foreign jurisdiction.

3.2 Maintenance of Records. Each Assignor will keep and maintain at its own cost
and expense accurate records of its Accounts and Contracts, including, but not
limited to, originals or copies of all documentation (including each Contract)
with respect thereto, records of all payments received, all credits granted
thereon, all merchandise returned and all other dealings therewith, and such
Assignor will make the same available on such Assignor’s premises to the
Collateral Agent for inspection during normal business hours, at such Assignor’s
own cost and expense, at any and all reasonable times upon reasonable prior
notice to such Assignor and otherwise in accordance with the Credit Agreement.
Upon the occurrence and during the continuance of an Event of Default and at the
request of the Collateral Agent, such Assignor shall, at its own cost and
expense, deliver all tangible evidence of its Accounts and Contract Rights
(including, without limitation, all documents evidencing the Accounts and all
Contracts) and such books and records to the Collateral Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Assignor). Upon the occurrence and during the continuance of an Event of
Default and if the Collateral Agent so directs, such Assignor shall legend, in
form and manner satisfactory to the Collateral Agent, the Accounts and the
Contracts, as well as books, records and documents (if any) of such Assignor
evidencing or pertaining to such Accounts and Contracts, with an appropriate
reference to the fact that such Accounts and Contracts have been assigned to the
Collateral Agent and that the Collateral Agent has a security interest therein.

3.3 Direction to Account Debtors; Contracting Parties; etc. Upon the occurrence
and during the continuance of an Event of Default, if the Collateral Agent so
directs any Assignor, such Assignor agrees (a) to cause all payments on account
of the Accounts and Contracts to be made directly to the Cash Collateral
Account, (b) that the Collateral Agent may,

 

8



--------------------------------------------------------------------------------

at its option, directly notify the obligors with respect to any Accounts and/or
under any Contracts to make payments with respect thereto as provided in the
preceding clause (a), and (c) that the Collateral Agent may enforce collection
of any such Accounts and Contracts and may adjust, settle or compromise the
amount of payment thereof, in the same manner and to the same extent as such
Assignor. Without notice to or assent by any Assignor, the Collateral Agent may,
upon the occurrence and during the continuance of an Event of Default, apply any
or all amounts then in, or thereafter deposited in, the Cash Collateral Account
toward the payment of the Obligations in the manner provided in Section 7.4 of
this Agreement. The reasonable costs and expenses of collection (including
reasonable attorneys’ fees), whether incurred by an Assignor or the Collateral
Agent, shall be borne by the relevant Assignor. The Collateral Agent shall
deliver a copy of each notice referred to in the preceding clause (b) to the
relevant Assignor, provided that (x) the failure by the Collateral Agent to so
notify such Assignor shall not affect the effectiveness of such notice or the
other rights of the Collateral Agent created by this Section 3.3 and (y) no such
notice shall be required if an Event of Default of the type described in
Section 11.05 of the Credit Agreement has occurred and is continuing.

3.4 Modification of Terms; etc. Except in accordance with such Assignor’s
ordinary course of business and consistent with reasonable business judgment or
as permitted by Section 3.5(a), no Assignor shall rescind or cancel any material
indebtedness evidenced by any Account or under any Contract, or modify any
material term thereof or make any material adjustment with respect thereto, or
extend or renew the same, or compromise or settle any material dispute, claim,
suit or legal proceeding relating thereto, or sell any Account or Contract, or
interest therein, without the prior written consent of the Collateral Agent. No
Assignor will do anything to impair the rights of the Collateral Agent in the
Accounts or Contracts.

3.5 Collection. (a) Each Assignor shall endeavor in accordance with reasonable
business practices to cause to be collected from the account debtor named in
each of its Accounts or obligor under any Contract, as and when due any and all
amounts owing under or on account of such Account or Contract (including,
without limitation, amounts which are delinquent, such amounts to be collected
in accordance with generally accepted lawful collection procedures) and apply
forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract. Except as otherwise
directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default, any Assignor may allow in the ordinary
course of business as adjustments to amounts owing under its Accounts and
Contracts (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which such Assignor finds
appropriate in accordance with reasonable business judgment and (ii) a refund or
credit due as a result of returned or damaged merchandise or improperly
performed services or for other reasons which such Assignor finds appropriate in
accordance with reasonable business judgment. The reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) of collection,
whether incurred by an Assignor or the Collateral Agent, shall be borne by the
relevant Assignor. Each Assignor may assign Accounts to collection agencies in
accordance with such Assignor’s current practices in effect on the date hereof,
to the extent permitted by the Credit Agreement.

(b) In accordance with its reasonable business judgment, at each applicable
Assignor’s sole cost and expense, such Assignor will appear in and defend any
action or proceedings arising under, growing out of or in any manner connected
with the obligations, covenants, conditions, duties, agreements or obligations
of Assignor under any Contract and/or Account of such Assignor.

 

9



--------------------------------------------------------------------------------

3.6 Instruments. If any Assignor owns or acquires any Instrument constituting
Collateral (other than (a) checks and other payment instruments received and
collected in the ordinary course of business and (b) any Instrument subject to
pledge pursuant to the Pledge Agreement), such Assignor will within 10 Business
Days notify the Collateral Agent thereof, and upon request by the Collateral
Agent will promptly deliver such Instrument to the Collateral Agent
appropriately endorsed to the order of the Collateral Agent.

3.7 Assignors Remain Liable Under Accounts. (a) Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Collateral Agent or any other Secured Creditor of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
other Secured Creditor be obligated in any manner to perform any of the
obligations of any Assignor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by them or as to the sufficiency of
any performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

(b) Should any Assignor fail to perform or discharge its obligations or duties
under the Accounts as required in Section 3.7(a) above, then the Collateral
Agent may, but shall have no obligation to (and shall not thereby release
Assignor from any obligation hereunder), perform or discharge any such
obligation or duty to such extent as the Collateral Agent may, in its reasonable
business judgment, deem necessary or advisable to protect the security provided
hereby, including appearing in and defending any action or proceeding purporting
to affect the security hereof and the rights or powers of the Collateral Agent
hereunder. In exercising any such powers, the Collateral Agent may pay necessary
and reasonable costs (including reasonable attorneys’ and paralegals’ fees and
expenses), and all such reasonable expenses paid or incurred by the Collateral
Agent shall be for the account of the respective Assignor and shall constitute
additional Obligations of such Assignor, payable upon demand, and shall bear
interest at the default rate of interest set forth in the Credit Agreement.

3.8 Assignors Remain Liable Under Contracts. (a) Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Contracts
to observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Creditor of any payment relating to such Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to

 

10



--------------------------------------------------------------------------------

perform any of the obligations of any Assignor under or pursuant to any
Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any performance by any party under any Contract, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to them or to which they may
be entitled at any time or times.

(b) Should any Assignor fail to perform or discharge its obligations or duties
under the Contracts as required in Section 3.8(a) above, then the Collateral
Agent may, but shall have no obligation to (and shall not thereby release
Assignor from any obligation hereunder), perform or discharge any such
obligation or duty to such extent as the Collateral Agent may, in its reasonable
business judgment, deem necessary or advisable to protect the security provided
hereby, including appearing in and defending any action or proceeding purporting
to affect the security hereof and the rights or powers of the Collateral Agent
hereunder. In exercising any such powers, the Collateral Agent may pay necessary
and reasonable costs (including reasonable attorneys’ and paralegals’ fees and
expenses), and all such reasonable expenses paid or incurred by the Collateral
Agent shall be for the account of the respective Assignor and shall constitute
additional Obligations of such Assignor, payable upon demand, and shall bear
interest at the default rate of interest set forth in the Credit Agreement.

3.9 Deposit Accounts; Etc. (a) No Assignor shall establish or maintain at any
time any demand, time, savings, passbook or similar account, except for such
accounts maintained with a bank (as defined in Section 9-102 of the UCC) whose
jurisdiction (determined in accordance with Section 9-304 of the UCC) is within
a State of the United States. Annex F hereto accurately sets forth, as of the
date of this Agreement, for each Assignor, each Deposit Account maintained by
such Assignor (including a description thereof and the respective account
number) and the name of the respective bank with which such Deposit Account is
maintained. For each Deposit Account (other than (i) the Cash Collateral
Account, (ii) any other Deposit Account maintained with the Collateral Agent,
(iii) any Excluded Account and (iv) any Minor Account), the respective Assignor
shall cause the bank with which the Deposit Account is maintained to execute and
deliver to the Collateral Agent, within 60 days after the date of this Agreement
(as such date may be extended by the Collateral Agent in its sole discretion)
or, if later, at the time of the establishment of the respective Deposit
Account, a “control agreement” in the form of Annex G hereto (appropriately
completed), with such changes thereto as may be reasonably acceptable to the
Collateral Agent, or if after using commercially reasonable efforts to enter
into such control agreement, the respective bank refuses to enter into such
control agreement, another control agreement in form and substance reasonably
satisfactory to the Collateral Agent and its counsel. Subject to Section 3.9(b),
if any bank with which a Subject Deposit Account is maintained refuses to, or
does not, enter into such a “control agreement”, then the respective Assignor
shall promptly (and in any event within 60 days after the date of this Agreement
(as such date may be extended by the Collateral Agent in its sole discretion)
or, if later, at the time of the establishment of such account) close the
respective Subject Deposit Account and transfer all balances therein to the Cash
Collateral Account or another Subject Deposit Account meeting the requirements
of this Section 3.9. If any bank with which a Subject Deposit Account is
maintained refuses to subordinate all its claims with respect to such Subject
Deposit Account (other than claims for its reasonable and customary fees for
administering such account) to the Collateral Agent’s security interest therein
on terms satisfactory to the Collateral Agent, then the Collateral Agent, at its
option, may (x) require that such Subject Deposit

 

11



--------------------------------------------------------------------------------

Account be terminated in accordance with the immediately preceding sentence or
(y) agree to a “control agreement” without such subordination, provided that in
such event the Collateral Agent may at any time, at its option, subsequently
require that such Subject Deposit Account be terminated (within 30 days after
notice from the Collateral Agent) in accordance with the requirements of the
immediately preceding sentence.

(b) Notwithstanding anything to the contrary contained in this Agreement, if any
bank with which a Subject Deposit Account listed on Annex F (other than (i) the
Cash Collateral Account, (ii) any other Deposit Account maintained with the
Collateral Agent and (iii) any Minor Account) hereto is maintained refuses to,
or does not, enter into a “control agreement” with respect to such Subject
Deposit Account within 60 days after the date hereof as otherwise required
pursuant to Section 3.9(a) hereof, then the applicable Assignor shall not be
required to close such Subject Deposit Account until 45 days have elapsed from
the expiration of such initial 60-day period, so long as (i) such Assignor
continues working in good faith to close such Subject Deposit Account within
such extended 45-day period and (ii) the average monthly balance of all Subject
Deposit Accounts that are neither subject to a “control agreement” nor closed,
in each case within such initial 60-day period, does not exceed $2,500,000
during such extended 45-day period.

(c) At the time any new Deposit Account is established, the respective Assignor
shall furnish to the Collateral Agent a supplement to Annex F hereto containing
the relevant information with respect to the respective Deposit Account and the
bank with which same is established.

3.10 Letter-of-Credit Rights. If any Assignor is at any time a beneficiary under
a letter of credit with a stated amount of $500,000 or more, such Assignor shall
promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, such Assignor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, use its reasonable
best efforts to (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under such letter of credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of such letter of credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the letter of credit are to be delivered to the Assignor, except after the
occurrence and during the continuance of an Event of Default, in which case such
proceeds shall be applied as provided in this Agreement.

3.11 Commercial Tort Claims. All Commercial Tort Claims of each Assignor in
existence on the date of this Agreement are described in Annex H hereto. If any
Assignor shall at any time after the date of this Agreement acquire a Commercial
Tort Claim in an amount (taking the greater of the aggregate claimed damages
thereunder or the reasonably estimated value thereof) of $500,000 or more, such
Assignor shall promptly notify the Collateral Agent thereof in a writing signed
by such Assignor and describing the details thereof and shall grant to the
Collateral Agent in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

 

12



--------------------------------------------------------------------------------

3.12 Chattel Paper. Upon the request of the Collateral Agent made at any time or
from time to time, each Assignor shall promptly furnish to the Collateral Agent
a list of all Electronic Chattel Paper held or owned by such Assignor.
Furthermore, if requested by the Collateral Agent, each Assignor shall promptly
take all actions which are reasonably practicable so that the Collateral Agent
has “control” of all Electronic Chattel Paper in accordance with the
requirements of Section 9-105 of the UCC. Each Assignor will promptly (and in
any event within 10 days) following any request by the Collateral Agent, deliver
all of its Tangible Chattel Paper to the Collateral Agent.

3.13 Further Actions. Each Assignor will, at its own expense and upon the
request of the Collateral Agent make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements,
certificates, reports and other assurances or instruments and take such further
steps, including any and all actions as may be necessary or required under the
Federal Assignment of Claims Act, relating to its Accounts, Contracts,
Instruments and other property or rights covered by the security interest hereby
granted, which the Collateral Agent deems reasonably necessary to perfect,
preserve or protect its security interest in the collateral.

ARTICLE IV

SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

4.1 Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true and lawful owner of or otherwise has the right to
use the registered Marks and Domain Names listed in Annex I hereto for such
Assignor and that said listed Marks and Domain Names include all United States
marks and applications for United States marks registered in the United States
Patent and Trademark Office and all Domain Names that such Assignor owns or uses
in connection with its business as of the date hereof. Each Assignor represents
and warrants that it owns, is licensed to use or otherwise has the right to use,
all Marks and Domain Names that it uses. Each Assignor further warrants that it
has no knowledge of any third party claim received by it that any aspect of such
Assignor’s present business operations infringes or will infringe any trademark,
service mark or trade name of any other Person other than as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Assignor represents and warrants that it is the true and
lawful owner of or otherwise has the right to use all U.S. trademark
registrations and applications and Domain Name registrations listed in Annex I
hereto and that said registrations are valid, subsisting, have not been canceled
and that such Assignor is not aware of any third-party claim that any of said
registrations is invalid or unenforceable, and is not aware that there is any
reason that any of said registrations is invalid or unenforceable, and is not
aware that there is any reason that any of said applications will not mature
into registrations. Each Assignor hereby grants to the Collateral Agent an
absolute power of attorney to sign, upon the occurrence and during the
continuance of an Event of Default, any document which may be required by the
United States Patent and Trademark Office or similar registrar in order to
effect an absolute assignment of all right, title and interest in each Mark
and/or Domain Name, and record the same.

 

13



--------------------------------------------------------------------------------

4.2 Licenses and Assignments. Except as otherwise permitted by the Secured Debt
Agreements, each Assignor hereby agrees not to divest itself of any right under
any material Mark or material Domain Name absent prior written approval of the
Collateral Agent.

4.3 Infringements. Each Assignor agrees, promptly upon learning thereof, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who such Assignor believes is, or may be, infringing or diluting or
otherwise violating any of such Assignor’s rights in and to any Mark or Domain
Name in any manner that could reasonably be expected to have a Material Adverse
Effect, or with respect to any party claiming that such Assignor’s use of any
Mark or Domain Name material to such Assignor’s business violates in any
material respect any property right of that party. Each Assignor further agrees
to prosecute diligently in accordance with reasonable business practices any
Person infringing any Mark or Domain Name in any manner that could reasonably be
expected to have a Material Adverse Effect.

4.4 Preservation of Marks and Domain Names. Each Assignor agrees to use its
Marks and Domain Names which are material to such Assignor’s business in
interstate commerce during the time in which this Agreement is in effect and to
take all such other actions as are reasonably necessary to preserve such Marks
as trademarks or service marks under the laws of the United States (other than
any such Marks which are no longer used or useful in its business or
operations).

4.5 Maintenance of Registration. Each Assignor shall, at its own expense,
diligently process all documents reasonably required to maintain all Mark and/or
Domain Name registrations, including but not limited to affidavits of use and
applications for renewals of registration in the United States Patent and
Trademark Office for all of its material registered Marks, and shall pay all
fees and disbursements in connection therewith and shall not abandon any such
filing of affidavit of use or any such application of renewal prior to the
exhaustion of all reasonable administrative and judicial remedies without prior
written consent of the Collateral Agent (other than with respect to
registrations and applications deemed by such Assignor in its reasonable
business judgment to be no longer prudent to pursue).

4.6 Future Registered Marks and Domain Names. If any Mark registration is issued
hereafter to any Assignor as a result of any application now or hereafter
pending before the United States Patent and Trademark Office or any Domain Name
is registered by Assignor, within 30 days of receipt of such certificate or
similar indicia of ownership, such Assignor shall deliver to the Collateral
Agent a copy of such registration certificate or similar indicia of ownership,
and a grant of a security interest in such Mark and/or Domain Name, to the
Collateral Agent and at the expense of such Assignor, confirming the grant of a
security interest in such Mark and/or Domain Name to the Collateral Agent
hereunder, the form of such security to be substantially in the form of Annex L
hereto or in such other form as may be reasonably satisfactory to the Collateral
Agent.

4.7 Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Assignor, take any or
all of the following actions: (i) declare the entire right, title and interest
of such Assignor in and to each of the Marks and Domain Names, together with all
trademark rights and rights of protection to the same,

 

14



--------------------------------------------------------------------------------

vested in the Collateral Agent for the benefit of the Secured Creditors, in
which event such rights, title and interest shall immediately vest, in the
Collateral Agent for the benefit of the Secured Creditors, and the Collateral
Agent shall be entitled to exercise the power of attorney referred to in
Section 4.1 hereof to execute, cause to be acknowledged and notarized and record
said absolute assignment with the applicable agency or registrar; (ii) take and
use or sell the Marks or Domain Names and the goodwill of such Assignor’s
business symbolized by the Marks or Domain Names and the right to carry on the
business and use the assets of such Assignor in connection with which the Marks
or Domain Names have been used; and (iii) direct such Assignor to refrain, in
which event such Assignor shall refrain, from using the Marks or Domain Names in
any manner whatsoever, directly or indirectly, and such Assignor shall execute
such further documents that the Collateral Agent may reasonably request to
further confirm this and to transfer ownership of the Marks or Domain Names and
registrations and any pending trademark applications in the United States Patent
and Trademark Office or applicable Domain Name registrar to the Collateral
Agent.

ARTICLE V

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

5.1 Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true and lawful owner of all rights in (i) all Trade
Secret Rights of such Assignor, (ii) the Patents listed in Annex J hereto for
such Assignor and that said Patents include all the United States patents and
applications for United States patents that such Assignor owns as of the date
hereof and (iii) the Copyrights listed in Annex K hereto for such Assignor and
that said Copyrights include all the United States copyrights registered with
the United States Copyright Office and applications for registration of United
States copyrights that such Assignor owns as of the date hereof. Each Assignor
further warrants that it has no knowledge of any third party claim that any
aspect of such Assignor’s present business operations infringes or will infringe
any patent of any other Person or such Assignor has misappropriated any Trade
Secret or proprietary information which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. Each
Assignor hereby grants to the Collateral Agent an absolute power of attorney to
sign, upon the occurrence and during the continuance of any Event of Default,
any document which may be required by the United States Patent and Trademark
Office or the United States Copyright Office in order to effect an absolute
assignment of all right, title and interest in each Patent or Copyright, and to
record the same.

5.2 Licenses and Assignments. Except as otherwise permitted by the Secured Debt
Agreements, each Assignor hereby agrees not to divest itself of any right under
any material Patent or material Copyright absent prior written approval of the
Collateral Agent.

5.3 Infringements. Each Assignor agrees, promptly upon learning thereof, to
furnish the Collateral Agent in writing with all pertinent information available
to such Assignor with respect to any infringement, contributing infringement or
active inducement to infringe or other violation of such Assignor’s rights in
any Patent or Copyright or to any claim that the practice of any Patent or use
of any Copyright violates any property right of a third party, or with respect
to any misappropriation of any Trade Secret Right or any claim that practice of
any Trade Secret Right violates any property right of a third party, in each
case, in any manner which,

 

15



--------------------------------------------------------------------------------

either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Each Assignor further agrees, absent direction of the
Collateral Agent to the contrary, to diligently prosecute, in accordance with
its reasonable business judgment, any Person infringing any Patent or Copyright
or any Person misappropriating any Trade Secret Right, in each case to the
extent that such infringement or misappropriation, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.4 Maintenance of Patents or Copyrights. At its own expense, each Assignor
shall make timely payment of all post-issuance fees required to maintain in
force its rights under each Patent or Copyright, absent prior written consent of
the Collateral Agent (other than any such Patents or Copyrights which are no
longer used or are deemed by such Assignor in its reasonable business judgment
to no longer be useful in its business or operations).

5.5 Prosecution of Patent or Copyright Applications. At its own expense, each
Assignor shall diligently prosecute all material applications for (i) United
States Patents listed in Annex J hereto and (ii) Copyrights listed on Annex K
hereto, in each case for such Assignor and shall not abandon any such
application prior to exhaustion of all reasonable administrative and judicial
remedies (other than applications that are deemed by such Assignor in its
reasonable business judgment to no longer be necessary in the conduct of the
Assignor’s business), absent written consent of the Collateral Agent.

5.6 Other Patents and Copyrights. Within 30 days of the acquisition or issuance
of a United States Patent, registration of a Copyright, or acquisition of a
registered Copyright, or of filing of an application for a United States Patent
or Copyright, the relevant Assignor shall deliver to the Collateral Agent a copy
of said Copyright or Patent, or certificate or registration of, or application
therefor, as the case may be, with a grant of a security interest as to such
Patent or Copyright, as the case may be, to the Collateral Agent and at the
expense of such Assignor, confirming the grant of a security interest, the form
of such grant of a security interest to be substantially in the form of Annex M
or N hereto, as appropriate, or in such other form as may be reasonably
satisfactory to the Collateral Agent.

5.7 Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Assignor, take any or
all of the following actions: (i) declare the entire right, title, and interest
of such Assignor in each of the Patents and Copyrights vested in the Collateral
Agent for the benefit of the Secured Creditors, in which event such right,
title, and interest shall immediately vest in the Collateral Agent for the
benefit of the Secured Creditors, in which case the Collateral Agent shall be
entitled to exercise the power of attorney referred to in Section 5.1 hereof to
execute, cause to be acknowledged and notarized and to record said absolute
assignment with the applicable agency; (ii) take and practice or sell the
Patents and Copyrights; and (iii) direct such Assignor to refrain, in which
event such Assignor shall refrain, from practicing the Patents and using the
Copyrights directly or indirectly, and such Assignor shall execute such further
documents as the Collateral Agent may reasonably request further to confirm this
and to transfer ownership of the Patents and Copyrights to the Collateral Agent
for the benefit of the Secured Creditors.

 

16



--------------------------------------------------------------------------------

ARTICLE VI

PROVISIONS CONCERNING ALL COLLATERAL

6.1 Protection of Collateral Agent’s Security. Except as otherwise permitted by
the Secured Debt Agreements, each Assignor will do nothing to impair the rights
of the Collateral Agent in the Collateral. Each Assignor will at all times
maintain insurance, at such Assignor’s own expense to the extent and in the
manner provided in the Secured Debt Agreements. Except to the extent otherwise
permitted to be retained by such Assignor or applied by such Assignor pursuant
to the terms of the Secured Debt Agreements, the Collateral Agent shall, at the
time any proceeds of such insurance are distributed to the Secured Creditors,
apply such proceeds in accordance with Section 7.4 hereof. Each Assignor assumes
all liability and responsibility in connection with the Collateral acquired by
it and the liability of such Assignor to pay the Obligations shall in no way be
affected or diminished by reason of the fact that such Collateral may be lost,
destroyed, stolen, damaged or for any reason whatsoever unavailable to such
Assignor.

6.2 Warehouse Receipts Non-Negotiable. To the extent practicable, each Assignor
agrees that if any warehouse receipt or receipt in the nature of a warehouse
receipt is issued with respect to any of its Inventory, such Assignor shall
request that such warehouse receipt or receipt in the nature thereof shall not
be “negotiable” (as such term is used in Section 7-104 of the Uniform Commercial
Code as in effect in any relevant jurisdiction or under other relevant law).

6.3 Additional Information. Each Assignor will, at its own expense, from time to
time upon the reasonable request of the Collateral Agent, promptly (and in any
event within 10 days after its receipt of the respective request) furnish to the
Collateral Agent such information with respect to the Collateral (including the
identity of the Collateral or such components thereof as may have been requested
by the Collateral Agent, the value and location of such Collateral, etc.) as may
be requested by the Collateral Agent. Without limiting the forgoing, each
Assignor agrees that it shall promptly (and in any event within 10 days after
its receipt of the respective request) furnish to the Collateral Agent such
updated Annexes hereto as may from time to time be reasonably requested by the
Collateral Agent.

6.4 Further Actions. Each Assignor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, certificates, reports and other assurances or instruments and take
such further steps relating to the Collateral and other property or rights
covered by the security interest hereby granted, which the Collateral Agent
deems reasonably necessary to perfect, preserve or protect its security interest
in the Collateral.

6.5 Financing Statements . Each Assignor agrees to execute and deliver to the
Collateral Agent such financing statements, in form reasonably acceptable to the
Collateral Agent, as the Collateral Agent may from time to time reasonably
request or as are reasonably

 

17



--------------------------------------------------------------------------------

necessary or desirable in the opinion of the Collateral Agent to establish and
maintain a valid, enforceable, perfected security interest in the Collateral as
provided herein and the other rights and security contemplated hereby. Each
Assignor will pay any applicable filing fees, recordation taxes and related
expenses relating to its Collateral. Each Assignor hereby authorizes the
Collateral Agent to file any such financing statements without the signature of
such Assignor where permitted by law (and such authorization includes describing
the Collateral as “all assets” of such Assignor or using words of similar
effect).

ARTICLE VII

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

7.1 Remedies; Obtaining the Collateral Upon Default . (a) Each Assignor agrees
that, if any Event of Default shall have occurred and be continuing, then and in
every such case, the Collateral Agent, in addition to any rights now or
hereafter existing under applicable law and under the other provisions of this
Agreement, shall have all rights as a secured creditor under any UCC, and such
additional rights and remedies to which a secured creditor is entitled under the
laws in effect in all relevant jurisdictions and may:

(i) personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Assignor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;

(ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;

(iii) instruct all depository banks and/or securities intermediaries which have
entered into a control agreement with the Collateral Agent to transfer all
monies, Investment Property, credit balances, financial assets and Instruments
held by such depositary bank and/or securities intermediaries to the Cash
Collateral Account;

(iv) sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 7.2 hereof, or direct such Assignor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;

(v) take possession of the Collateral or any part thereof by directing such
Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:

(x) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

 

18



--------------------------------------------------------------------------------

(y) store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 7.2 hereof; and

(z) while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition;

(vi) license or sublicense, whether on an exclusive or nonexclusive basis, any
Marks, Domain Names, Patents or Copyrights included in the Collateral for such
term and on such conditions and in such manner as the Collateral Agent shall in
its sole judgment determine;

(vii) apply any monies constituting Collateral or proceeds thereof in accordance
with the provisions of Section 7.4;

(viii) take any other action as specified in clauses (1) through (5), inclusive,
of Section 9-607 of the UCC; and

(ix) obtain access to any Assignor’s data processing equipment, computer
hardware and software relating to the Collateral and use all of the foregoing
and the information contained therein in any manner the Collateral Agent deems
appropriate to satisfy the Obligations;

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent for the benefit of the Secured Creditors upon the terms of
this Agreement and the other Security Documents.

(b) Without limiting the generality of the foregoing, in connection with the
exercise of its remedies under this Agreement or under any of the other Credit
Documents, the Collateral Agent may obtain the appointment of a receiver or
trustee to assume, upon receipt of all necessary judicial, FCC, any PUC or other
Governmental Authority consents or approvals, control of or ownership of any of
the Governmental Approvals to the extent permitted by, or in accordance with,
applicable law. Such receiver or trustee shall have all rights and powers
provided to it by law or by court order or provided to the Collateral Agent
under this Agreement or any other Credit Document. Upon the appointment of such
trustee or receiver, each Assignor

 

19



--------------------------------------------------------------------------------

agrees to cooperate, to the extent necessary or reasonably desired by the
Collateral Agent, in the expeditious preparation, execution and filing of an
application to the FCC, any PUC or any other Governmental Authority for consent
to the transfer of control or assignment of any Assignor’s Governmental
Approvals to such receiver or trustee.

(c) In connection with the enforcement by the Collateral Agent of any remedies
available to it as a result of any Event of Default, each Assignor agrees that
it shall join and cooperate fully with, at the request of the Collateral Agent,
any receiver referred to below and/or the successful bidder or bidders at any
foreclosure sale in a filing of an application (and furnishing any additional
information that may be required in connection with such application or which
the Collateral Agent may believe relevant to such application) with the FCC, any
PUC and all other applicable Governmental Authorities, requesting their prior
approval of (i) the operation or abandonment of all or the portion of any System
and/or (ii) the transfer of control of such Assignor or assignment of all
licenses, certificates, Governmental Approvals, approvals and permits, issued to
such Assignor by the FCC, any PUC or any such Governmental Authorities with
respect to any System and the operation thereof, to the Collateral Agent, the
receiver or to the successful bidder or bidders. In connection with the
foregoing, each Assignor shall take such further actions, and execute all such
instruments, as the Collateral Agent reasonably deems necessary or desirable.
Each Assignor agrees that the Collateral Agent may enforce any obligation of
such Assignor as set forth in this Section by an action for specific
performance. The exercise of any rights or remedies hereunder or under any other
Credit Document by the Collateral Agent or any other Secured Creditor that may
require FCC, any PUC or any other Governmental Authority approval shall be
subject to obtaining such approval. Pending the receipt of any FCC, any PUC or
any other Governmental Authority approval, each Assignor shall fully cooperate
with, and not do anything to delay, hinder, interfere or obstruct, such Secured
Creditor’s exercise of its rights in obtaining such approvals.

(d) Each Assignor expressly authorizes the Collateral Agent, and the Collateral
Agent may, but shall not be required to, at any time and from time to time, to
take any and all action that it reasonably determines to be necessary or
desirable to cure any default or violation (including a payment default) of such
Assignor in connection with any lease, license agreement, Governmental Approval
or any other material lease, agreement or contract entered into with respect to
the Systems. Any and all amounts expended by the Collateral Agent in connection
with such actions shall be for the account of such Assignor and shall constitute
Obligations secured hereunder.

7.2 Remedies; Disposition of the Collateral. If any Event of Default shall have
occurred and be continuing, then any Collateral repossessed by the Collateral
Agent under or pursuant to Section 7.1(a) hereof and any other Collateral
whether or not so repossessed by the Collateral Agent, may be sold, assigned,
leased or otherwise disposed of under one or more contracts or as an entirety,
and without the necessity of gathering at the place of sale the property to be
sold, and in general in such manner, at such time or times, at such place or
places and on such terms as the Collateral Agent may, in compliance with any
mandatory requirements of applicable law, determine to be commercially
reasonable. Any of the Collateral may be sold, leased or otherwise disposed of,
in the condition in which the same existed when taken by the Collateral Agent or
after any overhaul or repair, at the expense of the relevant Assignor, which the
Collateral Agent shall determine to be commercially reasonable. Any such sale,
lease or other

 

20



--------------------------------------------------------------------------------

disposition may be effected by means of a public disposition or private
disposition, effected in accordance with the applicable requirements (in each
case if and to the extent applicable) of Sections 9-610 through 9-613 of the UCC
and/or such other mandatory requirements of applicable law as may apply to the
respective disposition. The Collateral Agent may, without notice or publication,
adjourn any public or private disposition or cause the same to be adjourned from
time to time by announcement at the time and place fixed for the disposition,
and such disposition may be made at any time or place to which the disposition
may be so adjourned. To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for disposition in
accordance with this Section 7.2 without accountability to the relevant
Assignor, provided that the Collateral Agent shall then notify the relevant
Assignor of such purchase and the purchase price. If, under applicable law, the
Collateral Agent shall be permitted to make disposition of the Collateral within
a period of time which does not permit the giving of notice to the relevant
Assignor as hereinabove specified, the Collateral Agent need give such Assignor
only such notice of disposition as shall be required by such applicable law.
Each Assignor agrees to do or cause to be done all such other acts and things as
may be reasonably necessary to make such disposition or dispositions of all or
any portion of the Collateral valid and binding and in compliance with any and
all applicable laws, regulations, orders, writs, injunctions, decrees or awards
of any and all courts, arbitrators or governmental instrumentalities, domestic
or foreign, having jurisdiction over any such sale or sales, all at such
Assignor’s expense.

7.3 Waiver of Claims. Except as otherwise provided in this Agreement, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Assignor hereby further waives, to the extent permitted by
law:

(i) all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision);

(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

(iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the

 

21



--------------------------------------------------------------------------------

relevant Assignor therein and thereto, and shall be a perpetual bar both at law
and in equity against such Assignor and against any and all Persons claiming or
attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through and under such Assignor.

7.4 Application of Proceeds. (a) All moneys collected by the Collateral Agent
(or, to the extent the Pledge Agreement or any other Security Document requires
proceeds of collateral under such other Security Document to be applied in
accordance with the provisions of this Agreement, the Pledgee or collateral
agent under such other Security Document) upon any sale or other disposition of
the Collateral, together with all other moneys received by the Collateral Agent
hereunder, shall be applied as follows:

(i) first, to the payment of all amounts owing to the Collateral Agent of the
type described in clauses (iii), (iv) and (v) of the definition of
“Obligations”;

(ii) second, to the extent proceeds remain after the application pursuant to the
preceding clause (i), an amount equal to the outstanding Primary Obligations
shall be paid to the Secured Creditors as provided in Section 7.4(e) hereof,
with each Secured Creditor receiving an amount equal to its outstanding Primary
Obligations or, if the proceeds are insufficient to pay in full all such Primary
Obligations, its Pro Rata Share of the amount remaining to be distributed;

(iii) third, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations shall be paid to the Secured Creditors as provided in Section 7.4(e)
hereof, with each Secured Creditor receiving an amount equal to its outstanding
Secondary Obligations or, if the proceeds are insufficient to pay in full all
such Secondary Obligations, its Pro Rata Share of the amount remaining to be
distributed; and

(iv) fourth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iii), inclusive, and following the termination of
this Agreement pursuant to Section 10.8(a) hereof, to the relevant Assignor or
to whomever may be lawfully entitled to receive such surplus.

(b) For purposes of this Agreement, (x) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations, as
the case may be, (y) “Primary Obligations” shall mean (i) in the case of the
Credit Document Obligations, all principal of, premium, and interest on, all
Loans, all Unpaid Drawings, the Stated Amount of all outstanding Letters of
Credit and all Fees and (ii) in the case of the Other Obligations, all amounts
due under each Secured Hedging Agreement (other than indemnities, fees
(including, without limitation, attorneys’ fees) and similar obligations and
liabilities) and (z) “Secondary Obligations” shall mean all Obligations other
than Primary Obligations.

 

22



--------------------------------------------------------------------------------

(c) When payments to Secured Creditors are based upon their respective Pro Rata
Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 7.4 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction the numerator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor and the denominator of which is the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of all Secured Creditors entitled
to such distribution.

(d) Each of the Secured Creditors, by their acceptance of the benefits hereof
and of the other Security Documents, agrees and acknowledges that if the Lender
Creditors receive a distribution on account of undrawn amounts with respect to
Letters of Credit issued under the Credit Agreement (which shall only occur
after all outstanding Revolving Loans and Swingline Loans under the Credit
Agreement and Unpaid Drawings have been paid in full), such amounts shall be
paid to the Administrative Agent under the Credit Agreement and held by it, for
the equal and ratable benefit of the Lender Creditors, as cash security for the
repayment of Obligations owing to the Lender Creditors as such. If any amounts
are held as cash security pursuant to the immediately preceding sentence, then
upon the termination of all outstanding Letters of Credit under the Credit
Agreement, and after the application of all such cash security to the repayment
of all Obligations owing to the Lender Creditors after giving effect to the
termination of all such Letters of Credit, if there remains any excess cash,
such excess cash shall be returned by the Administrative Agent to the Collateral
Agent for distribution in accordance with Section 7.4(a) hereof.

(e) All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors and (y) if to the Other Creditors, to the trustee, paying agent or
other similar representative (each, a “Representative”) for the Other Creditors
or, in the absence of such a Representative, directly to the Other Creditors.

(f) For purposes of applying payments received in accordance with this
Section 7.4, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent and (ii) the Representative or, in the absence of such a
Representative, upon the Other Creditors for a determination (which the
Administrative Agent, each Representative and the Other Creditors agree (or
shall agree) to provide upon request of the Collateral Agent) of the outstanding
Primary Obligations and Secondary Obligations owed to the Lender Creditors or
the Other Creditors, as the case may be. Unless it has received written notice
from a Lender Creditor or an Other Creditor to the contrary, the Administrative
Agent and each Representative, in furnishing information pursuant to the
preceding sentence, and the Collateral Agent, in acting hereunder, shall be
entitled to assume that no Secondary Obligations are outstanding. Unless it has
written notice from an Other Creditor to the contrary, the Collateral Agent, in
acting hereunder, shall be entitled to assume that no Secured Hedging Agreements
are in existence.

 

23



--------------------------------------------------------------------------------

(g) It is understood that the Assignors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.

7.5 Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed
reasonable by the Collateral Agent. All such rights, powers and remedies shall
be cumulative and the exercise or the beginning of the exercise of one shall not
be deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.

7.6 Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

 

24



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNITY

8.1 Indemnity. (a) Each Assignor jointly and severally agrees to indemnify,
reimburse and hold the Collateral Agent, each other Secured Creditor and their
respective successors, assigns, employees, affiliates and agents (hereinafter in
this Section 8.1 referred to individually as “Indemnitee,” and collectively as
“Indemnitees”) harmless from any and all liabilities, obligations, damages,
injuries, penalties, claims, demands, actions, suits, judgments and any and all
costs, expenses or disbursements (including reasonable attorneys’ fees and
expenses) (for the purposes of this Section 8.1 the foregoing are collectively
called “expenses”) of whatsoever kind and nature imposed on, asserted against or
incurred by any of the Indemnitees in any way relating to or arising out of this
Agreement, any other Secured Debt Agreement or any other document executed in
connection herewith or therewith or in any other way connected with the
administration of the transactions contemplated hereby or thereby or the
enforcement of any of the terms of, or the preservation of any rights under any
thereof, or in any way relating to or arising out of the manufacture, ownership,
ordering, purchase, delivery, control, acceptance, lease, financing, possession,
operation, condition, sale, return or other disposition, or use of the
Collateral (including, without limitation, latent or other defects, whether or
not discoverable), the violation of the laws of any country, state or other
governmental body or unit, any tort (including, without limitation, claims
arising or imposed under the doctrine of strict liability, or for or on account
of injury to or the death of any Person (including any Indemnitee), or property
damage), or contract claim; provided that no Indemnitee shall be indemnified
pursuant to this Section 8.1(a) for losses, damages or liabilities to the extent
caused by the gross negligence or willful misconduct of such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). Each Assignor agrees that upon written notice by any Indemnitee of
the assertion of such a liability, obligation, damage, injury, penalty, claim,
demand, action, suit or judgment, the relevant Assignor shall assume full
responsibility for the defense thereof. Each Indemnitee agrees to use its best
efforts to promptly notify the relevant Assignor of any such assertion of which
such Indemnitee has knowledge.

(b) Without limiting the application of Section 8.1(a) hereof, each Assignor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable fees, costs and expenses of whatever kind or nature incurred
in connection with the creation, preservation or protection of the Collateral
Agent’s Liens on, and security interest in, the Collateral, including, without
limitation, all fees and taxes in connection with the recording or filing of
instruments and documents in public offices, payment or discharge of any taxes
or Liens upon or in respect of the Collateral, premiums for insurance with
respect to the Collateral and all other fees, costs and expenses in connection
with protecting, maintaining or preserving the Collateral and the Collateral
Agent’s interest therein, whether through judicial proceedings or otherwise, or
in defending or prosecuting any actions, suits or proceedings arising out of or
relating to the Collateral.

(c) Without limiting the application of Section 8.1(a) or (b) hereof, each
Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer,

 

25



--------------------------------------------------------------------------------

expend or incur in consequence of or growing out of any misrepresentation by any
Assignor in this Agreement, any other Secured Debt Agreement or in any writing
contemplated by or made or delivered pursuant to or in connection with this
Agreement or any other Secured Debt Agreement.

(d) If and to the extent that the obligations of any Assignor under this
Section 8.1 are unenforceable for any reason, such Assignor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.

8.2 Indemnity Obligations Secured by Collateral; Survival. Any amounts paid by
any Indemnitee as to which such Indemnitee has the right to reimbursement shall
constitute Obligations secured by the Collateral. The indemnity obligations of
each Assignor contained in this Article VIII shall continue in full force and
effect notwithstanding the full payment of all of the other Obligations and
notwithstanding the full payment of all the Notes issued, and Loans made, under
the Credit Agreement, the termination of all Letters of Credit issued under the
Credit Agreement, the termination of all Secured Hedging Agreements and the
payment of all other Obligations and notwithstanding the discharge thereof and
the occurrence of the Termination Date.

ARTICLE IX

DEFINITIONS

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

“Account” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event shall include but shall not be limited to, all rights to payment of
any monetary obligation, whether or not earned by performance, (i) for property
that has been or is to be sold, leased, licensed, assigned or otherwise disposed
of, (ii) for services rendered or to be rendered, (iii) for a policy of
insurance issued or to be issued, (iv) for a secondary obligation incurred or to
be incurred, (v) for energy provided or to be provided, (vi) for the use or hire
of a vessel under a charter or other contract, (vii) arising out of the use of a
credit or charge card or information contained on or for use with the card, or
(viii) as winnings in a lottery or other game of chance operated or sponsored by
a State, governmental unit of a State, or person licensed or authorized to
operate the game by a State or governmental unit of a State. Without limiting
the foregoing, the term “account” shall include all Health-Care-Insurance
Receivables.

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

“Agreement” shall mean this Security Agreement, as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.

 

26



--------------------------------------------------------------------------------

“As-Extracted Collateral” shall mean “as-extracted collateral” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower” shall have the meaning provided in the recitals of this Agreement.

“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.

“Chattel Paper” shall mean “chattel paper” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York. Without limiting the foregoing, the term “Chattel Paper” shall in any
event include all Tangible Chattel Paper and all Electronic Chattel Paper.

“Class” shall have the meaning provided in Section 10.2 of this Agreement.

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Interest Rate Protection
Agreements, licensing agreements and any partnership agreements, joint venture
agreements and limited liability company agreements).

“Copyrights” shall mean any United States or foreign copyright now or hereafter
owned by any Assignor, including any registrations of any copyrights in the
United States Copyright Office or any foreign equivalent office, as well as any
application for a copyright registration now or hereafter made with the United
States Copyright Office or any foreign equivalent office by any Assignor.

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

 

27



--------------------------------------------------------------------------------

“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article IX.

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York.

“Documents” shall mean “documents” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Assignor now or hereafter has any right, title or interest.

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event, shall include, but shall not be limited to, all machinery, equipment,
furnishings, fixtures, vehicles, Telecommunications Equipment, fiberoptic and
other cables, transmission and switching equipment, transmission facilities,
connection equipment, conduit, carrier pipes, junctions, regenerators, power
sources, alarm systems, electronics, structures and shelters and cable laying
equipment) now or hereafter owned by any Assignor and any and all additions,
substitutions and replacements of any of the foregoing and all accessions
thereto, wherever located, together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto.

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.

“Excluded Account” shall mean (x) each of the following Deposit Accounts:
(i) Account Number 512057265, Account Name: PAETEC Communications, Inc.
Equipment for Services, which account is maintained at Chase Manhattan Bank
(JPMorgan Chase Bank, N.A.) (or any successor Deposit Account at JPMorgan Chase
Bank, N.A. or at any other financial institution (only for so long as such
account(s) or successor account(s) have an aggregate balance that shall not
exceed $2,000,000 and such funds relate solely to the “Equipment for Services”
program)); (ii) any Deposit Account used solely for (A) funding payroll or
segregating payroll taxes or (B) segregating 401k contribution or contributions
to an employee stock purchase plan and other health and benefit plans, in each
case for payment in accordance with any applicable laws, and (iii) any Deposit
Account holding customer deposits which by its terms or applicable law may not
be pledged by an Assignor, provided that the Deposit Accounts referred to in
clauses (i) and (ii) above shall only be Excluded Accounts for the purposes of
this Agreement if, and only so long as, the terms thereof or applicable law
prevents a security interest being taken in such Deposit Accounts pursuant to
the terms of this Agreement; and (y) the following Securities Account: Account
Number 191462282, Account Name: PaeTec Communications, Inc., which account is
maintained at Manufacturers & Traders

 

28



--------------------------------------------------------------------------------

Trust Co. (only for so long as such account has a balance of less than
$15,000,000 and is used to secure obligations in respect of Other Letters of
Credit); provided that, if at any time the monthly collections or balance of any
Deposit Account or Securities Account described above exceed the limit indicated
for such Deposit Account or Securities Account above, such Deposit Account or
Securities Account shall cease to be an Excluded Account for all purposes of
this Agreement.

“Exempted Foreign Entity” shall mean (i) any corporation incorporated under the
laws of a jurisdiction other than the United States or any State or territory
thereof and (ii) any limited liability company organized under the laws of a
jurisdiction other than the United States or any State or Territory thereof
that, in any such case, is treated as a corporation or an association taxable as
a corporation for U.S. federal income tax purposes.

“General Intangibles” shall mean “general intangibles” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

“Goods” shall mean “goods” as such term is defined in the Uniform Commercial
Code as in effect on the date hereof in the State of New York.

“Health-Care-Insurance Receivable” shall mean any “health-care-insurance
receivable” as such term is defined in the Uniform Commercial Code as in effect
on the date hereof in the State of New York.

“Indemnitee” shall have the meaning provided in Section 8.1(a) of this
Agreement.

“Instrument” shall mean “instrument” as such term is defined in Article 9 of the
Uniform Commercial Code as in effect on the date hereof in the State of New
York.

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Assignor’s customers, and shall specifically include all “inventory” as such
term is defined in the Uniform Commercial Code as in effect on the date hereof
in the State of New York.

“Investment Property” shall mean “investment property” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Lenders” shall have the meaning provided in the recitals of this Agreement.

 

29



--------------------------------------------------------------------------------

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.

“Marks” shall mean all right, title and interest in and to any trademarks,
service marks and trade names now held or hereafter acquired by any Assignor,
including any registration or application for registration of any trademarks and
service marks now held or hereafter acquired by any Assignor, which are
registered or filed in the United States Patent and Trademark Office or the
equivalent thereof in any state of the United States or any equivalent foreign
office or agency, as well as any unregistered trademarks and service marks used
by an Assignor and any trade dress including logos, designs, fictitious business
names and other business identifiers used by any Assignor.

“Minor Account” shall mean any Subject Deposit Account or Subject Securities
Account the average weekly balance of which (i) when combined with the average
weekly balance of all other Minor Accounts, shall not exceed $2,000,000 and
(ii) does not, individually, exceed $500,000.

“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.

“Obligations” shall mean and include, as to any Assignor, all of the following:

(i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding), reimbursement obligations under Letters of
Credit, fees, costs and indemnities) of such Assignor to the Lender Creditors,
whether now existing or hereafter incurred under, arising out of, or in
connection with, each Credit Document to which such Assignor is a party
(including, without limitation, in the event such Assignor is a Subsidiary
Guarantor, all such obligations, liabilities and indebtedness of such Assignor
under the Subsidiaries Guaranty) and the due performance and compliance by such
Assignor with all of the applicable terms, conditions and agreements contained
in each such Credit Document (all such obligations, liabilities and indebtedness
under this clause (i), except to the extent consisting of obligations or
indebtedness with respect to Secured Hedging Agreements, being herein
collectively called the “Credit Document Obligations”);

(ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or

 

30



--------------------------------------------------------------------------------

other action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Assignor at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding) owing by such Assignor to the Other Creditors, now existing
or hereafter incurred under, arising out of or in connection with any Secured
Hedging Agreement, whether such Secured Hedging Agreement is now in existence or
hereinafter arising (including, without limitation, in the case of a Assignor
that is a Subsidiary Guarantor, all obligations, liabilities and indebtedness of
such Assignor under the Subsidiaries Guaranty in respect of the Secured Hedging
Agreements), and the due performance and compliance by such Assignor with all of
the terms, conditions and agreements contained in each such Secured Hedging
Agreement (all such obligations, liabilities and indebtedness under this clause
(ii) being herein collectively called the “Other Obligations”);

(iii) any and all sums advanced by the Collateral Agent in order to (x) preserve
the Collateral or preserve its security interest in the Collateral or (y) cure
any default or violation of any lease, agreement, contract or Governmental
Approval;

(iv) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Assignor referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Collateral Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs; and

(v) all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement under Section 8.1 of this Agreement;

it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.

“Other Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Other Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article IX.

“Patents” shall mean any patent in or to which any Assignor now or hereafter has
any right, title or interest therein, and any divisions, continuations
(including, but not limited to, continuations-in-parts) and improvements
thereof, as well as any application for a patent now or hereafter made by any
Assignor.

“Permits” shall mean all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any Governmental Authority or agency,
including, without limitation, all Governmental Approvals for the operation or
ownership of Systems.

“Primary Obligations” shall have the meaning provided in Section 7.4(b) of this
Agreement.

 

31



--------------------------------------------------------------------------------

“Pro Rata Share” shall have the meaning provided in Section 7.4(b) of this
Agreement.

“Proceeds” shall mean all “proceeds” as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Collateral
Agent or any Assignor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Assignor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any person acting under color of Governmental
Authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

“Registered Organization” shall have the meaning provided in the Uniform
Commercial Code as in effect in the State of New York.

“Representative” shall have the meaning provided in Section 7.4(e) of this
Agreement.

“Required Secured Creditors” shall mean (i) at any time when any Credit Document
Obligations or Letters of Credit are outstanding or any Commitments under the
Credit Agreement exist, the Required Lenders (or, to the extent provided in
Section 13.12 of the Credit Agreement, each of the Lenders) and (ii) at any time
after all of the Credit Document Obligations have been paid in full and all
Commitments and Letters of Credit under the Credit Agreement have been
terminated and no further Commitments and Letters of Credit may be provided
thereunder, the holders of at least a majority of the Other Obligations.

“Requisite Creditors” shall have the meaning provided in Section 10.2 of this
Agreement.

“Secondary Obligations” shall have the meaning provided in Section 7.4(b) of
this Agreement.

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Secured Debt Agreements” shall mean and include this Agreement, the other
Credit Documents and each Secured Hedging Agreement.

“Secured Hedging Agreement” shall have the meaning provided in the recitals to
this Agreement.

“Securities Account” shall mean all “securities accounts” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Software” shall mean “software” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

32



--------------------------------------------------------------------------------

“Subject Deposit Account” shall mean any Deposit Account other than an Excluded
Account.

“Subject Securities Account” shall mean any Securities Account other than an
Excluded Account.

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York, now or hereafter owned by any Assignor, or in which any
Assignor has any rights, and, in any event, shall include, but shall not be
limited to all of such Assignor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Account, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Telecommunications Equipment” shall mean fiber optic cable, switches,
transmission equipment and other ancillary equipment necessary for the
installation and operation of a switch room or central office and co-location
with other telecommunications providers that will enable any Assignor to offer
telephony services, as well as all software and hardware associated with the
network operating center and back office systems (including operations systems
and support, billing systems and data services).

“Termination Date” shall have the meaning provided in Section 10.8(a) of this
Agreement.

“Timber-to-be-Cut” shall mean “timber-to-be-cut” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York.

“Trade Secrets” shall mean any secretly held existing engineering or other data,
information, production procedures and other know-how relating to the design
manufacture, assembly, installation, use, operation, marketing, sale and/or
servicing of any products or business of an Assignor worldwide whether written
or not.

“Trade Secret Rights” shall mean the rights of an Assignor in any Trade Secret
it holds.

“Transmitting Utility” shall have the meaning given such term in
Section 9-102(a)(80) of the UCC.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.

 

33



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telecopy or courier service and all such notices
and communications shall be effective when received by the Collateral Agent or
such Assignor, as the case may be. All notices and other communications shall be
in writing and addressed as follows:

 

(a)    if to any Assignor, c/o:    One PAETEC Plaza   

600 WillowBrook Office Park

Fairport, New York 14450

Attention: Keith Wilson

  

Telephone No.: (585) 340-2970

Telecopier No.: (585) 340-2563

   With a copy to:   

One PAETEC Plaza

600 WillowBrook Office Park

Fairport, New York 14450

  

Attention: Dan Venuti

Telephone No.: (585) 340-2630

Telecopier No.: (585) 340-2563

(b)    if to the Collateral Agent, at:    Deutsche Bank Trust Company Americas
  

60 Wall Street

New York, New York 10005

Attention: Anca Trifan

  

Telephone No.: (212) 250-6159

Telecopier No.: (212) 797-5690

(c) if to any Lender Creditor (other than the Collateral Agent), at such address
as such Lender Creditor shall have specified in the Credit Agreement;

(d) if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing the Borrower and the Collateral Agent;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

10.2 Waiver; Amendment. Except as provided in Sections 10.8 and 10.12 hereof,
none of the terms and conditions of this Agreement or any other Security
Document may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by each Assignor directly affected thereby (it
being understood that the addition or release of any

 

34



--------------------------------------------------------------------------------

Assignor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Assignor other than the Assignor so added or released)
and the Collateral Agent (with the written consent of the Required Secured
Creditors); provided, however, that any change, waiver, modification or variance
affecting the rights and benefits of a single Class of Secured Creditors (and
not all Secured Creditors in a like or similar manner) also shall require the
written consent of the Requisite Creditors of such affected Class. For the
purpose of this Agreement, the term “Class” shall mean each class of Secured
Creditors, i.e., whether (x) the Lender Creditors as holders of the Credit
Document Obligations or (y) the Other Creditors as the holders of the Other
Obligations. For the purpose of this Agreement, the term “Requisite Creditors”
of any Class shall mean each of (x) with respect to the Credit Document
Obligations, the Required Lenders (or, to the extent provided in Section 13.12
of the Credit Agreement, each of the Lenders), and (y) with respect to the Other
Obligations, the holders of at least a majority of all Other Obligations
outstanding from time to time.

10.3 Obligations Absolute. The obligations of each Assignor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Assignor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Secured Debt Agreement; or (c) any
amendment to or modification of any Secured Debt Agreement or any security for
any of the Obligations; whether or not such Assignor shall have notice or
knowledge of any of the foregoing.

10.4 Successors and Assigns. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 10.8 hereof,
(ii) be binding upon each Assignor, its successors and assigns; provided,
however, that no Assignor shall assign any of its rights or obligations
hereunder without the prior written consent of the Collateral Agent (with the
prior written consent of the Required Secured Creditors), and (iii) inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent, the other Secured Creditors and their
respective successors, transferees and assigns. All agreements, statements,
representations and warranties made by each Assignor herein or in any
certificate or other instrument delivered by such Assignor or on its behalf
under this Agreement shall be considered to have been relied upon by the Secured
Creditors and shall survive the execution and delivery of this Agreement and the
other Secured Debt Agreements regardless of any investigation made by the
Secured Creditors or on their behalf.

10.5 Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

10.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE

 

35



--------------------------------------------------------------------------------

COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH ASSIGNOR HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
ASSIGNOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH ASSIGNOR, AND AGREES NOT TO PLEAD OR CLAIM IN
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS
PERSONAL JURISDICTION OVER SUCH ASSIGNOR. EACH ASSIGNOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH ASSIGNOR AT ITS ADDRESS FOR NOTICES AS
PROVIDED IN SECTION 10.1 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT UNDER THIS
AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY ASSIGNOR IN ANY OTHER JURISDICTION.

(b) EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

10.7 Assignor’s Duties. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Assignor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Assignor under or with respect to any Collateral.

 

36



--------------------------------------------------------------------------------

10.8 Termination; Release. (a) On the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation in Section 8.1 hereof, shall survive such termination) and the
Collateral Agent, at the request and expense of the respective Assignor, will
promptly execute and deliver to such Assignor a proper instrument or instruments
(including Uniform Commercial Code termination statements on form UCC-3)
acknowledging the satisfaction and termination of this Agreement, and will duly
release from the security interest created hereby and assign, transfer and
deliver to such Assignor (without recourse and without any representation or
warranty) such of the Collateral as may be in the possession of the Collateral
Agent and as has not theretofore been sold or otherwise applied or released
pursuant to this Agreement. As used in this Agreement, “Termination Date” shall
mean the date upon which the Total Commitment under the Credit Agreement has
been terminated and all Secured Hedging Agreements have been terminated, no Note
under the Credit Agreement is outstanding and all Loans thereunder have been
repaid in full, all Letters of Credit issued under the Credit Agreement have
been terminated and all Obligations (other than indemnities described in
Section 8.1 hereof and described in Section 13.01 of the Credit Agreement, and
any other indemnities set forth in any other Security Documents, in each case
which are not then due and payable) then due and payable have been paid in full.

(b) In the event that any part of the Collateral is sold or to be sold or
otherwise disposed of (to a Person other than a Credit Party) (x) at any time
prior to the time at which all Credit Document Obligations have been paid in
full and all Commitments and Letters of Credit under the Credit Agreement have
been terminated, in connection with a sale or disposition permitted by
Section 10.02 of the Credit Agreement or is otherwise released at the direction
of the Required Lenders (or all the Lenders if required by Section 13.12 of the
Credit Agreement) or (y) at any time thereafter, to the extent permitted by the
other Secured Debt Agreements, and in the case of preceding clauses (x) and (y),
the proceeds of such sale or disposition (or from such release) are or will be
applied in accordance with the terms of the Credit Agreement or such other
Secured Debt Agreement, as the case may be, to the extent required to be so
applied, the Collateral Agent, at the request and expense of such Assignor, will
duly release from the security interest created hereby (and will execute and
deliver such documentation, including termination or partial release statements
and the like in connection therewith) and assign, transfer and deliver to such
Assignor (without recourse and without any representation or warranty) such of
the Collateral as is then being (or has been) so sold or otherwise disposed of,
or released, and as may be in the possession of the Collateral Agent and has not
theretofore been released pursuant to this Agreement. Furthermore, upon the
release of any Subsidiary Guarantor from the Subsidiaries Guaranty in accordance
with the provisions thereof, such Assignor (and the Collateral at such time
assigned by the respective Assignor pursuant hereto) shall be released from this
Agreement.

(c) At any time that an Assignor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 10.8(a) or (b), such Assignor shall deliver to the
Collateral Agent a certificate signed by a principal executive officer of such
Assignor stating that the release of the respective Collateral is permitted
pursuant to such Section 10.8(a) or (b). At any time that the Borrower or the
respective Assignor desires that a Subsidiary of the Borrower which has been
released from the

 

37



--------------------------------------------------------------------------------

Subsidiaries Guaranty be released hereunder as provided in the last sentence of
Section 10.8(b), it shall deliver to the Collateral Agent a certificate signed
by a principal executive officer of the Borrower and the respective Assignor
stating that the release of the respective Assignor (and its Collateral) is
permitted pursuant to such Section 10.8(b).

(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in good faith believes to be in accordance with) this
Section 10.8.

(e) If at any time all of the Equity Interests of any Assignor owned by the
Borrower or any of its Subsidiaries are sold (to a Person other than a Credit
Party) in a transaction permitted pursuant to the Credit Agreement (and which
does not violate the terms of any other Secured Debt Agreement then in effect),
then, such Assignor shall be released as an Assignor pursuant to this Agreement
without any further action hereunder (it being understood that the sale of all
of the Equity Interests in any Person that owns, directly or indirectly, all of
the Equity Interests in any Assignor shall be deemed to be a sale of all of the
Equity Interests in such Assignor for purposes of this Section), and the
Collateral Agent is authorized and directed to execute and deliver such
instruments of release as provided in Section 10.8(a) of this Agreement. At any
time that the Borrower desires that an Assignor be released from this Agreement
as provided in this Section 10.8(e), the Borrower shall deliver to the
Collateral Agent a certificate signed by a principal executive officer of the
Borrower stating that the release of such Assignor is permitted pursuant to this
Section 10.8(e). The Collateral Agent shall have no liability whatsoever to any
other Secured Creditor as a result of the release of any Assignor by it in
accordance with (or which the Collateral Agent believes in good faith to be in
accordance with) this Section 10.8(e).

10.9 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Collateral Agent.

10.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.11 The Collateral Agent and the other Secured Creditors. The Collateral Agent
will hold in accordance with this Agreement all items of the Collateral at any
time received under this Agreement. It is expressly understood and agreed that
the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 12 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Section 12 of the Credit
Agreement.

10.12 Additional Assignors. It is understood and agreed that any Subsidiary
Guarantor that desires to become an Assignor hereunder, or is required to become
a party to this

 

38



--------------------------------------------------------------------------------

Agreement after the date hereof pursuant to the requirements of the Credit
Agreement or any other Secured Debt Agreement, shall become an Assignor
hereunder by (x) executing a counterpart hereof (or an assumption agreement in
form and substance satisfactory to the Collateral Agent) and delivering same to
the Collateral Agent, (y) delivering supplements to Annexes A through F,
inclusive, and H through K, inclusive, hereto as are necessary to cause such
Annexes to be complete and accurate with respect to such additional Assignor on
such date and (z) taking all actions as specified in this Agreement as would
have been taken by such Assignor had it been an original party to this
Agreement, in each case with all documents required above to be delivered to the
Collateral Agent and with all documents and actions required above to be taken
to the reasonable satisfaction of the Collateral Agent.

[Remainder of this page intentionally left blank; signature page follows]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

PAETEC HOLDING CORP., as an Assignor By:   /s/ Keith M. Wilson     Name:   Keith
M. Wilson Title:   Executive Vice President & Chief Financial Officer

PAETEC CORP.

PAETEC COMMUNICATIONS, INC.

PAETEC INTEGRATED SOLUTIONS GROUP, INC.

PAETEC COMMUNICATIONS OF VIRGINIA, INC.

PAETEC SOFTWARE CORP.,

    each as an Assignor

By:   /s/ Keith M. Wilson     Name:   Keith M. Wilson Title:  

Executive Vice President &

Chief Financial Officer

PAETEC CAPITAL CORP., as an Assignor By:   /s/ Keith M. Wilson     Name:   Keith
M. Wilson Title:   Co-Chairman, Chief Executive Officer, President and Chief
Financial Officer



--------------------------------------------------------------------------------

US LEC COMMUNICATIONS INC.

US LEC CORP.

US LEC OF ALABAMA INC.

US LEC OF FLORIDA INC.

US LEC OF GEORGIA INC.

US LEC OF MARYLAND INC.

US LEC OF NEW YORK INC.

US LEC OF NORTH CAROLINA INC.

US LEC OF PENNSYLVANIA INC.

US LEC OF SOUTH CAROLINA INC.

US LEC OF TENNESSEE INC.

US LEC OF VIRGINIA L.L.C.,

    each as an Assignor

By:   /s/ James Lyle Patrick     Name:   James Lyle Patrick Title:  

Executive Vice President-Finance,

Chief Financial Officer and Assistant Secretary

US LEC ITEL, L.L.C., as an Assignor By:  

US LEC COMMUNICATIONS, INC.

Its Sole Member

By:   /s/ James Lyle Patrick     Name:   James Lyle Patrick Title:  

Executive Vice President-Finance,

Chief Financial Officer and Assistant Secretary



--------------------------------------------------------------------------------

Accepted and Agreed to:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

    as Collateral Agent

By:   /s/ Anca Trifan     Name:   Anca Trifan Title:   Director By:       Name:
  Title:  



--------------------------------------------------------------------------------

PLEDGE AGREEMENT

PLEDGE AGREEMENT (as amended, modified, restated and/or supplemented from time
to time, this “Agreement”), dated as of February 28, 2007, among each of the
undersigned pledgors (each, a “Pledgor” and, together with any other entity that
becomes a pledgor hereunder pursuant to Section 30 hereof, the “Pledgors”) and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent (together with any
successor collateral agent, the “Pledgee”), for the benefit of the Secured
Creditors (as defined below). Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

WITNESSETH:

WHEREAS, PAETEC Holding Corp. (the “Borrower”), the lenders from time to time
party thereto (the “Lenders”), Deutsche Bank Trust Company Americas, as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
Syndication Agent, and CIT Lending Services Corporation, as Documentation Agent,
have entered into a Credit Agreement, dated as of February 28, 2007 (as amended,
modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to, and the issuance of, and
participation in, Letters of Credit for the account of, the Borrower, all as
contemplated therein (the Lenders, each Issuing Lender, the Administrative Agent
and the Pledgee are herein called the “Lender Creditors”);

WHEREAS, the Borrower may at any time and from time to time enter into one or
more Interest Rate Protection Agreements with one or more Lenders or any
affiliate thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”; and with each such Interest Rate Protection Agreement with
an Other Creditor being herein called a “Secured Hedging Agreement”);

WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations as described (and as defined) therein;

WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and to the Other Creditors entering into
Secured Hedging Agreements that each Pledgor shall have executed and delivered
to the Pledgee this Agreement; and

WHEREAS, each Pledgor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and the entering into by the
Borrower of Secured Hedging Agreements and, accordingly, desires to execute this
Agreement in order to satisfy the condition described in the preceding paragraph
and to induce the Lenders to make Loans to the Borrower



--------------------------------------------------------------------------------

and issue, and/or participate in, Letters of Credit for the account of the
Borrower and the Other Creditors to enter into Secured Hedging Agreements with
the Borrower;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:

1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:

(i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor or any Subsidiary thereof at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding), reimbursement
obligations under Letters of Credit, fees, costs and indemnities) of such
Pledgor owing to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with, each Credit Document to
which such Pledgor is a party (including, in the case of each Pledgor that is a
Subsidiary Guarantor, all such obligations, liabilities and indebtedness of such
Pledgor under the Subsidiaries Guaranty) and the due performance and compliance
by such Pledgor with all of the applicable terms, conditions and agreements
contained in each such Credit Document (all such obligations, liabilities and
indebtedness under this clause (i), except to the extent consisting of
obligations, liabilities or indebtedness with respect to the Secured Hedging
Agreements, being herein collectively called the “Credit Document Obligations”);

(ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Pledgor to the Other Creditors,
whether now existing or hereafter incurred under, arising out of or in
connection with, each Secured Hedging Agreement, whether such Secured Hedging
Agreement is now in existence or hereinafter arising (including, in the case of
a Pledgor that is a Subsidiary Guarantor, all obligations, liabilities and
indebtedness of such Pledgor under the Subsidiaries Guaranty in respect of each
Secured Hedging Agreements), and the due performance and compliance by such
Pledgor with all of the terms, conditions and agreements contained in each
Secured Hedging Agreement (all such obligations, liabilities and indebtedness
under this clause (ii) being herein collectively called the “Other
Obligations”);

 

2



--------------------------------------------------------------------------------

(iii) any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;

(iv) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of such Pledgor referred to in clauses
(i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and

(v) all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement under Section 11 of this Agreement;

all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (v) of this Section 1 being herein collectively called the
“Obligations”, it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

2. DEFINITIONS. (a) Unless otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement shall be used herein as therein
defined. Reference to singular terms shall include the plural and vice versa.

(b) The following capitalized terms used herein shall have the definitions
specified below:

“Administrative Agent” shall have the meaning set forth in the recitals hereto.

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.

“Agreement” shall have the meaning set forth in the first paragraph hereof.

“Borrower” shall have the meaning set forth in the recitals hereto.

“Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.

“Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.

“Collateral” shall have the meaning set forth in Section 3.1 hereof.

“Collateral Accounts” shall mean any and all accounts (other than Excluded
Accounts) established and maintained by the Pledgee in the name of any Pledgor
to which Collateral may be credited.

“Credit Agreement” shall have the meaning set forth in the recitals hereto.

 

3



--------------------------------------------------------------------------------

“Credit Document Obligations” shall have the meaning set forth in Section 1(i)
hereof.

“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock.”

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.

“Excluded Accounts” shall have the meaning set forth in the Security Agreement.

“Exempted Foreign Entity” shall mean any Foreign Corporation and any limited
liability company organized under the laws of a jurisdiction other than the
United States or any State or Territory thereof that, in any such case, is
treated as a corporation or an association taxable as a corporation for U.S.
federal income tax purposes.

“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.

“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock”.

“Indemnitees” shall have the meaning set forth in Section 11 hereof.

“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.

“Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.

“Lender Creditors” shall have the meaning set forth in the recitals hereto.

“Lenders” shall have the meaning set forth in the recitals hereto.

“Limited Liability Company Assets” shall mean all assets of a limited liability
company, whether tangible or intangible and whether real, personal or mixed
(including, without limitation, all limited liability company capital and
interest in other limited liability companies), at any time owned by any Pledgor
or represented by any Limited Liability Company Interest.

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company.

“Location” of any Pledgor has the meaning given such term in Section 9-307 of
the UCC.

“Minor Accounts” shall have the meaning set forth in the Security Agreement.

 

4



--------------------------------------------------------------------------------

“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.

“Obligations” shall have the meaning set forth in Section 1 hereof.

“Other Creditors” shall have the meaning set forth in the recitals hereto.

“Other Obligations” shall have the meaning set forth in Section 1(ii) hereof.

“Partnership Assets” shall mean all assets of a partnership, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all partnership capital and interest in other partnerships), at any time owned
by any Pledgor or represented by any Partnership Interest.

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.

“Pledged Notes” shall mean (x) all Intercompany Notes at any time issued to each
Pledgor and (y) all other promissory notes from time to time issued to, or held
by, each Pledgor.

“Pledgee” shall have the meaning set forth in the first paragraph hereof.

“Pledgor” shall have the meaning set forth in the first paragraph hereof.

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.

“Registered Organization” shall have the meaning given such term in
Section 9-102(a)(70) of the UCC.

“Required Secured Creditors” shall have the meaning provided in the Security
Agreement.

“Secured Creditors” shall have the meaning set forth in the recitals hereto.

“Secured Debt Agreements” shall mean and include this Agreement, the other
Credit Documents and the Secured Hedging Agreements.

“Secured Hedging Agreements” shall have the meaning set forth in the recitals
hereto.

“Securities Account” shall have the meaning given such term in Section 8-501(a)
of the UCC.

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

 

5



--------------------------------------------------------------------------------

“Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.

“Security” and “Securities” shall have the meaning given such term in
Section 8-102(a)(15) of the UCC and shall in any event also include all Stock.

“Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.

“Specified Default” shall have the meaning set forth in Section 5 hereof.

“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State or territory thereof or the District of
Columbia (each, a “Domestic Corporation”), all of the issued and outstanding
shares of Capital Stock of any Domestic Corporation at any time owned by any
Pledgor and (y) with respect to corporations not Domestic Corporations (each, a
“Foreign Corporation”), all of the issued and outstanding shares of Capital
Stock of any Foreign Corporation at any time owned by any Pledgor.

“Termination Date” shall have the meaning set forth in Section 20 hereof.

“Transmitting Utility” has the meaning given such term in Section 9-102(a)(80)
of the UCC.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that all references herein to specific
Sections or subsections of the UCC are references to such Sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.

“Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.

“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.

3. PLEDGE OF SECURITIES, ETC.

3.1 Pledge. To secure the Obligations now or hereafter owed or to be performed
by such Pledgor, each Pledgor does hereby grant, pledge and assign to the
Pledgee for the benefit of the Secured Creditors, and does hereby create a
continuing security interest (subject to those Liens permitted to exist with
respect to the Collateral pursuant to the terms of all Secured Debt Agreements
then in effect) in favor of the Pledgee for the benefit of the Secured Creditors
in, all of its right, title and interest in and to the following, whether now
existing or hereafter from time to time acquired (collectively, the
“Collateral”):

(a) each of the Collateral Accounts (to the extent a security interest therein
is not created pursuant to the Security Agreement), including any and all assets
of whatever type or kind deposited by such Pledgor in any such Collateral
Account, whether now owned or hereafter acquired, existing or arising,
including, without limitation, all

 

6



--------------------------------------------------------------------------------

Financial Assets, Investment Property, monies, checks, drafts, Instruments,
Securities or interests therein of any type or nature deposited or required by
the Credit Agreement or any other Secured Debt Agreement to be deposited in such
Collateral Account, and all investments and all certificates and other
Instruments (including depository receipts, if any) from time to time
representing or evidencing the same, and all dividends, interest, distributions,
cash and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing;

(b) all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities;

(c) all Pledged Notes owned or held by such Pledgor from time to time in which
such Pledgor is listed as the lender or payee;

(d) all Limited Liability Company Interests owned by such Pledgor from time to
time and all of its right, title and interest in each limited liability company
to which each such Limited Liability Company Interest relates, whether now
existing or hereafter acquired, including, without limitation, to the fullest
extent permitted under the terms and provisions of the documents and agreements
governing such Limited Liability Company Interests and applicable law:

(A) all its capital therein and its interest in all profits, income, surpluses,
losses, Limited Liability Company Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Limited Liability
Company Interests;

(B) all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company
agreement or operating agreement, or at law or otherwise in respect of such
Limited Liability Company Interests;

(D) all present and future claims, if any, of such Pledgor against any such
limited liability company for monies loaned or advanced, for services rendered
or otherwise;

(E) all of such Pledgor’s rights under any limited liability company agreement
or operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such Limited
Liability Company Interests, including any power to terminate, cancel or modify
any such limited liability company agreement or operating agreement, to execute
any instruments and to take any and all other action on behalf of and in the
name of any of such Pledgor in respect of such Limited Liability Company
Interests and any such limited liability company, to make determinations, to

 

7



--------------------------------------------------------------------------------

exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Limited Liability Company Asset, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing; and

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

(e) all Partnership Interests owned by such Pledgor from time to time and all of
its right, title and interest in each partnership to which each such Partnership
Interest relates, whether now existing or hereafter acquired, including, without
limitation, to the fullest extent permitted under the terms and provisions of
the documents and agreements governing such Partnership Interests and applicable
law:

(A) all its capital therein and its interest in all profits, income, surpluses,
losses, Partnership Assets and other distributions to which such Pledgor shall
at any time be entitled in respect of such Partnership Interests;

(B) all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any partnership agreement or
operating agreement, or at law or otherwise in respect of such Partnership
Interests;

(D) all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;

(E) all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any

 

8



--------------------------------------------------------------------------------

checks, or other instruments or orders, to file any claims and to take any
action in connection with any of the foregoing; and

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

(f) all Financial Assets and Investment Property owned by such Pledgor from time
to time;

(g) all Security Entitlements owned by such Pledgor from time to time in any and
all of the foregoing; and

(h) all Proceeds of any and all of the foregoing;

provided that (x) except in the circumstances and to the extent provided by
Section 9.16 of the Credit Agreement, no Pledgor shall be required at any time
to pledge hereunder (and the term “Collateral” shall not include) the Voting
Equity Interests of any Exempted Foreign Entity constituting more than 65% of
the total combined voting power of all Voting Equity Interests of such Exempted
Foreign Entity, (y) no Pledgor shall be required at any time to pledge hereunder
(and the term “Collateral” shall not include) any Equity Interest of US LEC PAC
and (z) no Pledgor shall be required at any time to pledge hereunder (and the
term “Collateral” shall not include) any Excluded Account (so long as same
remains an “Excluded Account” in accordance with the definition thereof). For
the avoidance of doubt, notwithstanding the preceding sentence, each Pledgor
shall be required to pledge hereunder 100% of the Non-Voting Equity Interests of
each Exempted Foreign Entity at any time and from time to time acquired by such
Pledgor.

3.2 Procedures. (a) To the extent that any Pledgor at any time or from time to
time owns, acquires or obtains any right, title or interest in any Collateral,
such Collateral shall automatically (and without the taking of any action by
such Pledgor) be pledged pursuant to Section 3.1 of this Agreement and, in
addition thereto, such Pledgor shall (to the extent provided below) take the
following actions as set forth below (as promptly as practicable and, in any
event, within 10 days after it obtains such Collateral except as otherwise
provided below) for the benefit of the Pledgee and the other Secured Creditors:

(i) with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation or Securities Intermediary),
such Pledgor shall physically deliver such Certificated Security to the Pledgee,
endorsed to the Pledgee or endorsed in blank;

(ii) with respect to an Uncertificated Security (other than (A) an
Uncertificated Security credited on the books of a Clearing Corporation or
Securities Intermediary or (B) an Uncertificated Security representing the
Existing US LEC Minority Interest), such Pledgor shall execute and cause the
issuer of such Uncertificated Security to duly authorize, execute, and deliver
to the Pledgee, within 60 days after the

 

9



--------------------------------------------------------------------------------

date of this Agreement (as such date may be extended by the Pledgee in its sole
discretion) or, if later, within 60 days of acquiring such Uncertificated
Security, an agreement for the benefit of the Pledgee and the other Secured
Creditors substantially in the form of Annex H hereto (appropriately completed
to the satisfaction of the Pledgee and with such modifications, if any, as shall
be satisfactory to the Pledgee) pursuant to which such issuer agrees to comply
with any and all instructions originated by the Pledgee without further consent
by the registered owner and not to comply with instructions regarding such
Uncertificated Security (and any Partnership Interests and Limited Liability
Company Interests issued by such issuer) originated by any other Person other
than a court of competent jurisdiction;

(iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Pledgor shall promptly notify the Pledgee thereof and shall promptly take
(x) all actions required (i) to comply with the applicable rules of such
Clearing Corporation or Securities Intermediary and (ii) to perfect the security
interest of the Pledgee under applicable law (including, in any event, under
Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) and (y) such
other actions as the Pledgee deems reasonably necessary or desirable to effect
the foregoing;

(iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, such Pledgor shall follow the procedure set forth in Section 3.2(a)(i)
hereof, and (2) if such Partnership Interest or Limited Liability Company
Interest is not represented by a certificate or is not a Security for purposes
of the UCC, such Pledgor shall follow the procedure set forth in
Section 3.2(a)(ii) hereof;

(v) with respect to any Note, such Pledgor shall provide physical delivery of
such Note to the Pledgee, endorsed in blank, or, at the request of the Pledgee,
endorsed to the Pledgee; and

(vi) except as otherwise expressly permitted to be retained by such Pledgor
pursuant to the terms of the Secured Debt Agreements, with respect to cash
proceeds from any of the Collateral described in Section 3.1 hereof, such
Pledgor shall (i) permit the establishment by the Pledgee of a deposit account
in the name of such Pledgor over which the Pledgee shall have “control” within
the meaning of Section 9-104 of the UCC and at any time any Default or Event of
Default is in existence no withdrawals or transfers may be made therefrom by any
Person except with the prior written consent of the Pledgee and (ii) provide for
the deposit of such cash in such deposit account.

 

10



--------------------------------------------------------------------------------

(b) In addition to the actions required to be taken pursuant to Section 3.2(a)
hereof, each Pledgor shall take the following additional actions with respect to
the Collateral:

(i) with respect to all Collateral (other than Minor Accounts) of such Pledgor
whereby or with respect to which the Pledgee may obtain “control” thereof within
the meaning of Section 8-106 of the UCC (or under any provision of the UCC as
same may be amended or supplemented from time to time, or under the laws of any
relevant State other than the State of New York), such Pledgor shall take all
actions as may be requested from time to time by the Pledgee so that “control”
of such Collateral is obtained and at all times held by the Pledgee, provided
that, with regard to control of Security Entitlements, a Pledgor shall have 60
days after the date of this Agreement or, if later, 60 days after the
establishment of the Securities Account into which the Security Entitlement is
credited, to establish such “control” by the Pledgee; and

(ii) each Pledgor shall from time to time deliver to the Collateral Agent
financing statements (on appropriate forms) under the Uniform Commercial Code as
in effect in the various relevant States, covering all Collateral hereunder
(with the form of such financing statements to be satisfactory to the Pledgee),
to be filed in the relevant filing offices so that at all times the Pledgee’s
security interest in all Investment Property and other Collateral which can be
perfected by the filing of such financing statements (in each case to the
maximum extent perfection by filing may be obtained under the laws of the
relevant States, including, without limitation, Section 9-312(a) of the UCC) may
be so perfected.

3.3 Subsequently Acquired Collateral. If any Pledgor shall acquire (by purchase,
stock dividend, distribution or otherwise) any additional Collateral at any time
or from time to time after the date hereof, (i) such Collateral shall
automatically (and without any further action being required to be taken) be
subject to the pledge and security interests created pursuant to Section 3.1
hereof and, furthermore, such Pledgor will thereafter take (or cause to be
taken) all action (as promptly as practicable and, in any event, within 10 days
(or 60 days as provided in Section 3.2(a)(ii) and Section 3.2(b)(i)) after it
obtains such Collateral) required with respect to such Collateral in accordance
with the procedures set forth in Section 3.2 hereof, and will promptly
thereafter deliver to the Pledgee (i) a certificate executed by an authorized
officer of such Pledgor describing such Collateral and certifying that the same
has been duly pledged in favor of the Pledgee (for the benefit of the Secured
Creditors) hereunder and (ii) supplements to Annexes A through G hereto as are
necessary to cause such Annexes to be complete and accurate at such time.
Without limiting the foregoing, each Pledgor shall be required to pledge
hereunder the Equity Interests of any Exempted Foreign Entity at any time and
from time to time after the date hereof acquired by such Pledgor, provided that,
except in the circumstances and to the extent provided by Section 9.16 of the
Credit Agreement, no Pledgor shall be required at any time to pledge hereunder
the Voting Equity Interests of any Exempted Foreign Entity constituting more
than 65% of the total combined voting power of all Voting Equity Interests of
such Exempted Foreign Entity. For the avoidance of doubt, notwithstanding the
preceding sentence, each Pledgor shall be required to pledge hereunder 100% of
the Non-Voting Equity Interests of each Exempted Foreign Entity at any time and
from time to time acquired by such Pledgor.

3.4 Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section 3.3
hereof shall be accompanied by any transfer tax stamps required in connection
with the pledge of such Collateral.

 

11



--------------------------------------------------------------------------------

3.5 Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the date hereof: (i) each Subsidiary of
such Pledgor, and the direct ownership thereof, is listed in Annex B hereto;
(ii) the Stock (and any warrants or options to purchase Stock) held directly by
such Pledgor consists of the number and type of shares of the Stock (or warrants
or options to purchase any Stock) of the corporations as described in Annex C
hereto; (iii) such Stock referenced in clause (ii) of this paragraph constitutes
that percentage of the issued and outstanding Capital Stock of the issuing
corporation as is set forth in Annex C hereto; (iv) the Pledged Notes held by
such Pledgor consist of the promissory notes described in Annex D hereto where
such Pledgor is listed as the lender; (v) the Limited Liability Company
Interests held directly by such Pledgor consist of the number and type of
interests of the Persons described in Annex E hereto; (vi) each such Limited
Liability Company Interest referenced in clause (v) of this paragraph
constitutes that percentage of the issued and outstanding equity interest of the
issuing Person as set forth in Annex E hereto; (vii) the Partnership Interests
held directly by such Pledgor consist of the number and type of interests of the
Persons described in Annex F hereto; (viii) each such Partnership Interest
referenced in clause (vii) of this paragraph constitutes that percentage or
portion of the entire partnership interest of the Partnership as set forth in
Annex F hereto; (ix) the exact address of each chief executive office of such
Pledgor is listed on Annex G hereto; (x) the Pledgor has complied with the
respective procedure set forth in Section 3.2(a) hereof with respect to each
item of Collateral described in Annexes C through F hereto; and (xi) on the date
hereof, such Pledgor does not directly hold any other Securities, Stock, Pledged
Notes, Limited Liability Company Interests or Partnership Interests.

4. APPOINTMENT OF SUB-AGENTS AND TRUSTEES; ENDORSEMENTS, ETC. (a) The Pledgee
shall have the right to appoint one or more sub-agents for the purpose of
retaining physical possession of the Collateral, which may be held (in the
discretion of the Pledgee) in the name of the relevant Pledgor, endorsed or
assigned in blank or in favor of the Pledgee or any nominee or nominees of the
Pledgee or a sub-agent appointed by the Pledgee.

(b) Without limiting the generality of Section 4(a) hereof, in connection with
the exercise of its remedies under this Agreement, the Pledgee may obtain the
appointment of a receiver or trustee to assume, upon receipt of all necessary
judicial, FCC, any PUC or other Governmental Authority consents or approvals,
control of or ownership of any of the Governmental Approvals or the Equity
Interests of the Person which holds the same. Such receiver or trustee shall
have all rights and powers provided to it by law or by court order or provided
to the Pledgee under this Agreement or any other Credit Document. Upon the
appointment of such trustee or receiver, each Pledgor agrees to cooperate, to
the extent necessary or reasonably desired by the Pledgee, in the expeditious
preparation, execution and filing of an application to the FCC, any PUC or any
other Governmental Authority for consent to the transfer of control or
assignment of any Pledgor’s Equity Interests to such receiver or trustee.

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT. Unless and
until there shall have occurred and be continuing an Event of Default under the
Credit Agreement or a Default under Section 11.01 or 11.05 of the Credit
Agreement (each such Default, a “Specified Default”), each Pledgor shall be
entitled to exercise any and all voting and other consensual rights pertaining
to the Collateral owned by it, and to give consents, waivers or ratifications in
respect thereof; provided that, in each case, no vote shall be cast or any

 

12



--------------------------------------------------------------------------------

consent, waiver or ratification given or any action taken or omitted to be taken
which would violate, result in a breach of any covenant contained in, or be
inconsistent with any of the terms of, any Secured Debt Agreement, or which
could reasonably be expected to have the effect of impairing the value of the
Collateral or any part thereof or the position or interests of the Pledgee or
any other Secured Creditor in the Collateral, unless expressly permitted by the
terms of the Secured Debt Agreements. All such rights of each Pledgor to vote
and to give consents, waivers and ratifications shall cease in case an Event of
Default or a Specified Default has occurred and is continuing, and Section 7
hereof shall become applicable.

6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall have occurred
and be continuing an Event of Default, all cash dividends, cash distributions,
cash Proceeds and other cash amounts payable in respect of the Collateral shall
be paid to the respective Pledgor. The Pledgee shall be entitled to receive
directly, and to retain as part of the Collateral:

(i) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property paid or distributed by way of dividend or otherwise in respect of the
Collateral;

(ii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property paid or distributed in respect of the Collateral by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and

(iii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property which may be paid in respect of the Collateral by reason of any
consolidation, merger, exchange of stock, conveyance of assets, liquidation or
similar corporate or other reorganization.

Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement. All dividends, distributions or
other payments which are received by any Pledgor contrary to the provisions of
this Section 6 or Section 7 hereof shall be received in trust for the benefit of
the Pledgee, shall be segregated from other property or funds of such Pledgor
and shall be forthwith paid over to the Pledgee as Collateral in the same form
as so received (with any necessary endorsement).

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT OR A SPECIFIED DEFAULT. (a) If there
shall have occurred and be continuing an Event of Default, then and in every
such case, the Pledgee shall be entitled to exercise all of the rights, powers
and remedies (whether vested in it by this Agreement, any other Secured Debt
Agreement or by law) for the protection and enforcement of its rights in respect
of the Collateral, and the Pledgee shall be entitled to exercise all the rights
and remedies of a secured party under the UCC as in effect in any relevant
jurisdiction and also shall be entitled, without limitation, to exercise the
following rights, which each Pledgor hereby agrees to be commercially
reasonable:

(i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;

 

13



--------------------------------------------------------------------------------

(ii) to transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;

(iii) to accelerate any Pledged Note which may be accelerated in accordance with
its terms, and take any other lawful action to collect upon any Pledged Note
(including, without limitation, to make any demand for payment thereon);

(iv) to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);

(v) at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and on such terms as the Pledgee in its absolute discretion may
determine, provided at least 10 days’ written notice of the time and place of
any such sale shall be given to the respective Pledgor. The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security or the Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Pledgee on behalf of the Secured Creditors may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Pledgee nor any other Secured Creditor shall
be liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto; and

(vi) to set off any and all Collateral against any and all Obligations, and to
withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.

(b) If there shall have occurred and be continuing a Specified Default, then and
in every such case, the Pledgee shall be entitled to vote (and exercise all
rights and powers in respect of voting) all or any part of the Collateral
(whether or not transferred into the name of the Pledgee) and give all consents,
waivers and ratifications in respect of the Collateral and otherwise act with
respect thereto as though it were the outright owner thereof (each Pledgor
hereby irrevocably constituting and appointing the Pledgee the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so).

 

14



--------------------------------------------------------------------------------

(c) In connection with the enforcement by the Pledgee of any remedies available
to it as a result of any Event of Default, each Pledgor agrees that it shall
join and cooperate fully with, at the request of the Pledgee, any receiver
referred to below and/or the successful bidder or bidders at any foreclosure
sale in a filing of an application (and furnishing any additional information
that may be required in connection with such application or which the Pledgee
may believe relevant to such application) with the FCC, any PUC and all other
applicable Governmental Authorities, requesting their prior approval of (i) the
operation or abandonment of all or the portion of any System and/or (ii) the
transfer of control of such Pledgor or assignment of all licenses, certificates,
Governmental Approvals, approvals and permits, issued to such Pledgor by the
FCC, any PUC or any such Governmental Authorities with respect to any System and
the operation thereof, to the Pledgee, the receiver or to the successful bidder
or bidders. In connection with the foregoing, each Pledgor shall take such
further actions, and execute all such instruments, as the Pledgee reasonably
deems necessary or desirable. Each Pledgor agrees that the Pledgee may enforce
any obligation of such Pledgor as set forth in this Section by an action for
specific performance. The exercise of any rights or remedies hereunder or under
any other Credit Document by the Pledgee or any other Secured Creditor that may
require FCC, any PUC or any other Governmental Authority approval shall be
subject to obtaining such approval. Pending the receipt of any FCC, any PUC or
any other Governmental Authority approval, each Pledgor shall fully cooperate
with, and not do anything to delay, hinder, interfere or obstruct, such Secured
Creditor’s exercise of its rights in obtaining such approvals.

8. REMEDIES CUMULATIVE, ETC. Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Secured Debt Agreement,
or now or hereafter existing at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Pledgee or any
other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other Secured Creditor to exercise any such
right, power or remedy shall operate as a waiver thereof. No notice to or demand
on any Pledgor in any case shall entitle it to any other or further notice or
demand in similar or other circumstances or constitute a waiver of any of the
rights of the Pledgee or any other Secured Creditor to any other or further
action in any circumstances without notice or demand. The Secured Creditors
agree that this Agreement may be enforced only by the action of the Pledgee, in
each case, acting upon the instructions of the Required Secured Creditors, and
that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Pledgee for the benefit of the Secured Creditors upon the
terms of this Agreement and the Security Agreement.

9. APPLICATION OF PROCEEDS. (a) All monies collected by the Pledgee upon any
sale or other disposition of the Collateral pursuant to the terms of this
Agreement, together with all other monies received by the Pledgee hereunder,
shall be applied in the manner provided in the Security Agreement.

 

15



--------------------------------------------------------------------------------

(b) It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to its Obligations to the extent of any deficiency
between the amount of the proceeds of the Collateral pledged by it hereunder and
the aggregate amount of such Obligations.

10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to indemnify,
reimburse and hold harmless the Pledgee and each other Secured Creditor and
their respective successors, assigns, employees, agents and affiliates
(individually an “Indemnitee”, and collectively, the “Indemnitees”) from and
against any and all obligations, damages, injuries, penalties, claims, demands,
losses, judgments and liabilities (including, without limitation, liabilities
for penalties) of whatsoever kind or nature, and (ii) to reimburse each
Indemnitee for all reasonable costs, expenses and disbursements, including
reasonable attorneys’ fees and expenses, in each case arising out of or
resulting from this Agreement or the exercise by any Indemnitee of any right or
remedy granted to it hereunder or under any other Secured Debt Agreement (but
excluding any obligations, damages, injuries, penalties, claims, demands,
losses, judgments and liabilities (including, without limitation, liabilities
for penalties) or expenses of whatsoever kind or nature to the extent incurred
or arising by reason of gross negligence or willful misconduct of such
Indemnitee (as determined by a court of competent jurisdiction in a final and
non-appealable decision)). In no event shall the Pledgee be liable, in the
absence of gross negligence or willful misconduct on its part (as determined by
a court of competent jurisdiction in a final and non-appealable decision), for
any matter or thing in connection with this Agreement other than to account for
monies or other property actually received by it in accordance with the terms
hereof. If and to the extent that the obligations of any Pledgor under this
Section 11 are unenforceable for any reason, such Pledgor hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under applicable law. The indemnity obligations of each
Pledgor contained in this Section 11 shall continue in full force and effect
notwithstanding the full payment of all the Notes issued under the Credit
Agreement, the termination of all Secured Hedging Agreements and Letters of
Credit, and the payment of all other Obligations and notwithstanding the
discharge thereof.

12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER. (a) Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or as a partner of any
partnership and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or as a partner in any partnership. The

 

16



--------------------------------------------------------------------------------

parties hereto expressly agree that, unless the Pledgee shall become the
absolute owner of Collateral consisting of a Limited Liability Company Interest
or a Partnership Interest pursuant hereto, this Agreement shall not be construed
as creating a partnership or joint venture among the Pledgee, any other Secured
Creditor, any Pledgor and/or any other Person.

(b) Except as provided in the last sentence of paragraph (a) of this Section 12,
the Pledgee, by accepting this Agreement, did not intend to become a member of
any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set forth
herein and the Secured Creditors shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 12.

(c) The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.

(d) The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability under the
Collateral.

13. FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor agrees that it will
join with the Pledgee in executing and, at such Pledgor’s own expense, deliver
to the Pledgee such financing statements, continuation statements and other
documents, in form reasonably acceptable to the Pledgee, as the Pledgee (acting
on its own or on the instructions of the Required Secured Creditors) may
reasonably deem necessary or appropriate in order to perfect and preserve the
Pledgee’s security interest in the Collateral hereunder and hereby authorizes
the Pledgee to file financing statements and amendments thereto relative to all
or any part of the Collateral (including, without limitation, (x) financing
statements which list the Collateral specifically and/or “all assets” as
collateral and (y) “in lieu of” financing statements) without the signature of
such Pledgor where permitted by law, and agrees to do such further acts and
things and to execute and deliver to the Pledgee such additional conveyances,
assignments, agreements and instruments as the Pledgee may reasonably require or
deem advisable to carry into effect the purposes of this Agreement or to further
assure and confirm unto the Pledgee its rights, powers and remedies hereunder or
thereunder.

(b) Each Pledgor hereby constitutes and appoints the Pledgee its true and lawful
attorney-in-fact, irrevocably, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default, in the
Pledgee’s discretion, to act, require, demand, receive and give acquittance for
any and all monies and claims for monies due or to become due to such Pledgor
under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings and to execute any instrument which the
Pledgee may deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney is coupled with an interest.

 

17



--------------------------------------------------------------------------------

14. THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in accordance with
this Agreement all items of the Collateral at any time received under this
Agreement. It is expressly understood, acknowledged and agreed by each Secured
Creditor that by accepting the benefits of this Agreement each such Secured
Creditor acknowledges and agrees that the obligations of the Pledgee as holder
of the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement, are only those expressly set forth
in this Agreement and in Section 12 of the Credit Agreement. The Pledgee shall
act hereunder on the terms and conditions set forth herein and in Section 12 of
the Credit Agreement.

15. TRANSFER BY THE PLEDGORS. Except as permitted (i) prior to the date all
Credit Document Obligations have been paid in full and all Commitments under the
Credit Agreement have been terminated, pursuant to the Credit Agreement, and
(ii) thereafter, pursuant to any Secured Hedging Agreement, no Pledgor will sell
or otherwise dispose of, grant any option with respect to, or mortgage, pledge
or otherwise encumber any of the Collateral or any interest therein.

16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. (a) Each Pledgor
represents, warrants and covenants as to itself and each of its Subsidiaries
that:

(i) it is the legal, beneficial and record owner of, and has good and marketable
title to, all of its Collateral consisting of one or more Securities, Pledged
Notes, Partnership Interests and Limited Liability Company Interests and it has
sufficient interest in all of its Collateral in which a security interest is
purported to be created hereunder for such security interest to attach (subject,
in each case, to no pledge, lien, mortgage, hypothecation, security interest,
charge, option, Adverse Claim or other encumbrance whatsoever, except the liens
and security interests created by this Agreement or permitted in respect of the
Collateral under the Secured Debt Agreements);

(ii) it has full power, authority and legal right to pledge all the Collateral
pledged by it pursuant to this Agreement;

(iii) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought in equity or at law);

(iv) except as (and to the extent) addressed in Section 13.18 of the Credit
Agreement or to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no order, consent,
license, approval or authorization or

 

18



--------------------------------------------------------------------------------

validation of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required to be obtained by such
Pledgor in connection with (a) the execution, delivery or performance of this
Agreement by such Pledgor, (b) the validity or enforceability of this Agreement
against such Pledgor (except as set forth in clause (iii) above), (c) the
perfection or enforceability of the Pledgee’s security interest in such
Pledgor’s Collateral or (d) except for compliance with or as may be required by
applicable securities laws, the exercise by the Pledgee of any of its rights or
remedies provided herein;

(v) neither the execution, delivery or performance by such Pledgor of this
Agreement or any other Secured Debt Agreement to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof nor the
consummation of the transactions contemplated therein: (i) will contravene any
material provision of any applicable material law, statute, rule or regulation,
or any applicable material order, writ, injunction or decree of any court or
governmental instrumentality; (ii) will conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (other than pursuant to the Security Documents) upon
any material portion of the properties or assets of such Pledgor or any of its
Subsidiaries pursuant to the terms of any material indenture, mortgage, deed of
trust, credit agreement, loan agreement or any other material agreement,
contract or other instrument to which such Pledgor or any of its Subsidiaries is
a party or is otherwise bound, or by which it or any of its properties or assets
is bound or to which it may be subject; or (iii) will violate any provision of
the certificate of incorporation, by-laws, certificate of partnership,
partnership agreement, certificate of formation or limited liability company
agreement (or equivalent organizational documents), as the case may be, of such
Pledgor or any of its Subsidiaries;

(vi) all of such Pledgor’s Collateral (consisting of Securities, Limited
Liability Company Interests and Partnership Interests) has been duly and validly
issued, is fully paid and non-assessable and is subject to no options to
purchase or similar rights;

(vii) each of such Pledgor’s Pledged Notes constitutes, or when executed by the
obligor thereof will constitute, the legal, valid and binding obligation of such
obligor, enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether enforcement
is sought in equity or at law);

(viii) the pledge, collateral assignment and delivery to the Pledgee of such
Pledgor’s Collateral consisting of Certificated Securities and Pledged Notes
pursuant to this Agreement creates a valid and perfected first priority security
interest in such Certificated Securities and Pledged Notes and the proceeds
thereof, subject to no prior Lien or encumbrance or to any agreement purporting
to grant to any third party a Lien or encumbrance on the property or assets of
such Pledgor which would include the Certificated Securities or the Pledged
Notes (other than the liens and security interests permitted under the Secured
Debt Agreements then in effect) and the Pledgee is entitled

 

19



--------------------------------------------------------------------------------

to all the rights, priorities and benefits afforded by the UCC or other relevant
law as enacted in any relevant jurisdiction to perfect security interests in
respect of such Collateral; and

(ix) “control” (as defined in Section 8-106 of the UCC) has been obtained by the
Pledgee over all of such Pledgor’s Collateral consisting of Securities or
Security Entitlements with respect to which such “control” may be obtained
pursuant to Section 8-106 of the UCC, except to the extent that the obligation
of the applicable Pledgor to provide the Pledgee with “control” of such
Collateral has not yet arisen under this Agreement.

(b) Each Pledgor covenants and agrees that it will defend the Pledgee’s right,
title and security interest in and to such Pledgor’s Collateral and the proceeds
thereof against the claims and demands of all persons whomsoever; and each
Pledgor covenants and agrees that it will have like title to and right to pledge
any other property at any time hereafter pledged to the Pledgee by such Pledgor
as Collateral hereunder and will likewise defend the right thereto and security
interest therein of the Pledgee and the other Secured Creditors.

(c) Each Pledgor covenants and agrees that it will take no action which would
violate any of the terms of any Secured Debt Agreement.

17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; FEDERAL EMPLOYER IDENTIFICATION NUMBERS;
CHANGES THERETO; ETC. The exact legal name of each Pledgor, the type of
organization of such Pledgor, whether or not such Pledgor is a Registered
Organization, the jurisdiction of organization of such Pledgor, such Pledgor’s
Location, the organizational identification number (if any) of each Pledgor, the
Federal Employer Identification Number (if any) and whether or not such Pledgor
is a Transmitting Utility, is listed on Annex A hereto for such Pledgor. No
Pledgor shall change its legal name, its type of organization, its status as a
Registered Organization (in the case of a Registered Organization), its status
as a Transmitting Utility or as a Person which is not a Transmitting Utility, as
the case may be, its jurisdiction of organization, its Location, its
organizational identification number (if any), or its Federal Employer
Identification Number (if any), except that any such changes shall be permitted
(so long as not in violation of the applicable requirements of the Secured Debt
Agreements and so long as same do not involve (x) a Registered Organization
ceasing to constitute same or (y) any Pledgor changing its jurisdiction of
organization or Location from the United States or a State thereof to a
jurisdiction of organization or Location, as the case may be, outside the United
States or a State thereof) if (i) it shall have given to the Pledgee not less
than 15 days’ prior written notice of each change to the information listed on
Annex A (as adjusted for any subsequent changes thereto previously made in
accordance with this sentence), together with a supplement to Annex A which
shall correct all information contained therein for such Pledgor, and (ii) in
connection with such change or changes, it shall have taken all action
reasonably requested by the Pledgee to maintain the security interest of the
Pledgee in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect. In addition, to the extent that any
Pledgor does not have an organizational identification number on the date hereof
and later obtains one, such Pledgor shall

 

20



--------------------------------------------------------------------------------

promptly thereafter deliver a notification of the Pledgee of such organizational
identification number and shall take all actions reasonably requested by the
Pledgee to maintain the security interest of the Pledgee in the Collateral
intended to be granted hereby fully perfected and in full force and effect.

18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever (other than termination of this Agreement pursuant to Section 20
hereof), including, without limitation:

(i) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from, any Secured Debt Agreement (other than this
Agreement in accordance with its terms), or any other instrument or agreement
referred to therein, or any assignment or transfer of any thereof;

(ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver, consent or extension with
respect to this Agreement in accordance with its terms);

(iii) any furnishing of any additional security to the Pledgee or its assignee
or any acceptance thereof or any release of any security by the Pledgee or its
assignee;

(iv) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or

(v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.

19. SALE OF COLLATERAL WITHOUT REGISTRATION. (a) If an Event of Default shall
have occurred and be continuing and any Pledgor shall have received from the
Pledgee a written request or requests that such Pledgor cause any registration,
qualification or compliance that is required under any federal or state
securities law or laws to be effected with respect to all or any part of the
Collateral consisting of Securities, Limited Liability Company Interests or
Partnership Interests, such Pledgor as soon as reasonably practicable and at its
expense will use its reasonable best efforts to cause such registration to be so
effected (and be kept effective) as would permit or facilitate the sale and
distribution of such Collateral consisting of Securities, Limited Liability
Company Interests or Partnership Interests, including, without limitation,
registration under the Securities Act as then in effect (or any similar statute
then in effect), appropriate qualifications under applicable blue sky or other
state securities laws and appropriate compliance with any other governmental
requirements; provided, that the Pledgee shall furnish to such Pledgor such
information regarding the Pledgee as such Pledgor may

 

21



--------------------------------------------------------------------------------

reasonably request in writing and as shall be reasonably required in connection
with any such registration, qualification or compliance. Each Pledgor will cause
the Pledgee to be kept reasonably advised in writing as to the progress of each
such registration, qualification or compliance and as to the completion thereof,
will furnish to the Pledgee such number of prospectuses, offering circulars and
other documents incident thereto as the Pledgee from time to time may reasonably
request, and will indemnify, to the extent permitted by law, the Pledgee and all
other Secured Creditors participating in the distribution of such Collateral
consisting of Securities, Limited Liability Company Interests or Partnership
Interests against all claims, losses, damages and liabilities caused by any
untrue statement (or alleged untrue statement) of a material fact contained
therein (or in any related registration statement, notification or the like) or
by any omission (or alleged omission) to state therein (or in any related
registration statement, notification or the like) a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as the same may have been caused by an untrue statement or
omission based upon information furnished in writing to such Pledgor by the
Pledgee or such other Secured Creditor expressly for use therein.

(b) If at any time when the Pledgee shall determine to exercise its right to
sell all or any part of the Collateral consisting of Securities, Limited
Liability Company Interests or Partnership Interests pursuant to Section 7
hereof, and such Collateral or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under the Securities Act as then in
effect, the Pledgee may, in its sole and absolute discretion, sell such
Collateral or part thereof by private sale in such manner and under such
circumstances as the Pledgee may deem necessary or advisable in order that such
sale may legally be effected without such registration. Without limiting the
generality of the foregoing, in any such event the Pledgee, in its sole and
absolute discretion (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Collateral or
part thereof shall have been filed under such Securities Act, (ii) may approach
and negotiate with a single possible purchaser to effect such sale, and
(iii) may restrict such sale to a purchaser who will represent and agree that
such purchaser is purchasing for its own account, for investment, and not with a
view to the distribution or sale of such Collateral or part thereof. In the
event of any such sale, the Pledgee shall incur no responsibility or liability
for selling all or any part of the Collateral at a price which the Pledgee, in
its sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might be realized if the sale were deferred until the registration as aforesaid.

20. TERMINATION; RELEASE. (a) On the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation, in Section 11 hereof shall survive any such termination) and the
Pledgee, at the request and expense of such Pledgor, will execute and deliver to
such Pledgor a proper instrument or instruments acknowledging the satisfaction
and termination of this Agreement (including, without limitation, UCC-3
termination statements and instruments of satisfaction, discharge and/or
reconveyance), and will duly release from the security interest created hereby
and assign, transfer and deliver to such Pledgor (without recourse and without
any representation or warranty) such of the Collateral as may be in the
possession of the Pledgee and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement, together with any moneys at the
time held by the Pledgee or any of its sub-agents hereunder and, with respect to
any Collateral consisting of an Uncertificated Security, a Partnership Interest
or a Limited Liability Company

 

22



--------------------------------------------------------------------------------

Interest (other than an Uncertificated Security, Partnership Interest or Limited
Liability Company Interest credited on the books of a Clearing Corporation or
Securities Intermediary), a termination of the agreement relating thereto
executed and delivered by the issuer of such Uncertificated Security pursuant to
Section 3.2(a)(ii) or by the respective partnership or limited liability company
pursuant to Section 3.2(a)(iv)(2). As used in this Agreement, “Termination Date”
shall mean the date upon which the Commitments under the Credit Agreement have
been terminated and all Secured Hedging Agreements entitled to the benefits of
this Agreement have been terminated, no Note (as defined in the Credit
Agreement) is outstanding (and all Loans have been repaid in full), all Letters
of Credit issued under the Credit Agreement have been terminated, and all other
Obligations (other than indemnities described in Section 11 hereof and described
in Section 13.01 of the Credit Agreement, and any other indemnities set forth in
any other Security Documents, in each case which are not then due and payable)
then due and payable have been paid in full.

(b) In the event that any part of the Collateral is sold or to be sold or
otherwise disposed of (to a Person other than a Credit Party) (x) at any time
prior to the time at which all Credit Document Obligations have been paid in
full and all Commitments and Letters of Credit under the Credit Agreement have
been terminated, in connection with a sale or disposition permitted by
Section 10.02 of the Credit Agreement or is otherwise released at the direction
of the Required Lenders (or all the Lenders if required by Section 13.12 of the
Credit Agreement) or (y) at any time thereafter, to the extent permitted by the
other Secured Debt Agreements, and in the case of clauses (x) and (y), the
proceeds of such sale or disposition (or from such release) are or will be
applied in accordance with the terms of the Credit Agreement or such other
Secured Debt Agreement, as the case may be, to the extent required to be so
applied, the Pledgee, at the request and expense of such Pledgor, will duly
release from the security interest created hereby (and will execute and deliver
such documentation, including termination or partial release statements and the
like in connection therewith) and assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as is then being (or has been) so sold or otherwise disposed of, or
released, and as may be in the possession of the Pledgee (or, in the case of
Collateral held by any sub-agent designated pursuant to Section 4 hereto, such
sub-agent) and has not theretofore been released pursuant to this Agreement.
Furthermore, upon the release of any Subsidiary Guarantor from the Subsidiaries
Guaranty in accordance with the provisions thereof, such Pledgor (and the
Collateral at such time assigned by the respective Pledgor pursuant hereto)
shall be released from this Agreement.

(c) At any time that any Pledgor desires that Collateral be released as provided
in the foregoing Section 20(a) or (b), it shall deliver to the Pledgee (and the
relevant sub-agent, if any, designated pursuant to Section 4 hereof) a
certificate signed by an authorized officer of such Pledgor stating that the
release of the respective Collateral is permitted pursuant to Section 20(a) or
(b) hereof.

(d) The Pledgee shall have no liability whatsoever to any other Secured Creditor
as the result of any release of Collateral by it in accordance with (or which
the Pledgee in good faith believes to be in accordance with) this Section 20.

 

23



--------------------------------------------------------------------------------

21. NOTICES, ETC. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telecopy or courier service and all such notices
and communications shall, when mailed, telecopied or sent by courier, be
effective when received by the Pledgee or such Pledgor, as the case may be. All
notices and other communications shall be in writing and addressed as follows:

(a) if to any Pledgor, at its address set forth opposite its signature below;

(b) if to the Pledgee, at:

Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York 10005

Attention: Anca Trifan

Telephone No.: 212-250-6159

Telecopier No.: 212-797-5690

(c) if to any Lender Creditor, either (x) to the Administrative Agent, at the
address of the Administrative Agent specified in the Credit Agreement, or (y) at
such address as such Lender Creditor shall have specified in the Credit
Agreement;

(d) if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to the Borrower and the Pledgee;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

22. WAIVER; AMENDMENT. Except as provided in Sections 20, 30 and 32 hereof, none
of the terms and conditions of this Agreement may be changed, waived, modified
or varied in any manner whatsoever except in accordance with the requirements
specified in the Security Agreement.

23. SUCCESSORS AND ASSIGNS. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 20 hereof, (ii) be
binding upon each Pledgor, its successors and assigns; provided, however, that
no Pledgor shall assign any of its rights or obligations hereunder without the
prior written consent of the Pledgee (with the prior written consent of the
Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Pledgee hereunder, to the benefit of the Pledgee, the other
Secured Creditors and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Pledgor
herein or in any certificate or other instrument delivered by such Pledgor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.

 

24



--------------------------------------------------------------------------------

24. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

25. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN
EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PLEDGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PLEDGOR HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
PLEDGOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE
AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH
PLEDGOR. EACH PLEDGOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT
OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
SUCH PLEDGOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 21 ABOVE, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PLEDGOR HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF
PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE PLEDGEE UNDER THIS AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY PLEDGOR IN ANY OTHER JURISDICTION.

(b) EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

25



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

26. PLEDGOR’S DUTIES. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Pledgor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Pledgee shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in Pledgor’s possession, nor shall the
Pledgee be required or obligated in any manner to perform or fulfill any of the
obligations of any Pledgor under or with respect to any Collateral.

27. COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with each Pledgor and the Pledgee.

28. SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

29. RECOURSE. This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of such Pledgor contained herein and in the other Secured
Debt Agreements and otherwise in writing in connection herewith or therewith.

30. ADDITIONAL PLEDGORS. It is understood and agreed that any Subsidiary of the
Borrower that is required to become a party to this Agreement after the date
hereof pursuant to the requirements of the Credit Agreement or any other Secured
Debt Agreement shall become a Pledgor hereunder by (x) executing a counterpart
hereof (or an assumption agreement in form and substance satisfactory to the
Pledgee) and delivering same to the Pledgee, (y) delivering supplements to
Annexes A through G hereto as are necessary to cause such annexes to be complete
and accurate with respect to such additional Pledgor on such date and (z) taking
all actions as specified in this Agreement as would have been taken by such
Pledgor had it been an original party to this Agreement, in each case with all
documents required above to be delivered to the Pledgee and with all documents
and actions required above to be taken to the reasonable satisfaction of the
Pledgee.

31. LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor and the
Secured Creditors that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought. Notwithstanding anything to the contrary contained
herein, in furtherance of the foregoing, it is noted that the obligations of
each Pledgor constituting a Subsidiary Guarantor have been limited as provided
in the Subsidiaries Guaranty.

 

26



--------------------------------------------------------------------------------

32. RELEASE OF PLEDGORS. If at any time all of the Equity Interests of any
Pledgor owned by the Borrower or any other Pledgor are sold (to a Person other
than a Credit Party) in a transaction permitted pursuant to the Credit Agreement
(and which does not violate the terms of any other Secured Debt Agreement then
in effect), then, such Pledgor shall be released as a Pledgor pursuant to this
Agreement without any further action hereunder (it being understood that the
sale of all of the Equity Interests in any Person that owns, directly or
indirectly, all of the Equity Interests in any Pledgor shall be deemed to be a
sale of all of the Equity Interests in such Pledgor for purposes of this
Section), and the Pledgee is authorized and directed to execute and deliver such
instruments of release as provided by Section 20(a) of this Agreement. At any
time that the Borrower desires that a Pledgor be released from this Agreement as
provided in this Section 32, the Borrower shall deliver to the Pledgee a
certificate signed by a principal executive officer of the Borrower stating that
the release of such Pledgor is permitted pursuant to this Section 32. The
Pledgee shall have no liability whatsoever to any other Secured Creditor as a
result of the release of any Pledgor by it in accordance with, or which it
believes in good faith to be in accordance with, this Section 32.

* * * *

 

27



--------------------------------------------------------------------------------

ANNEX H

to

PLEDGE AGREEMENT

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.

Address:

 

One PAETEC Plaza

600 WillowBrook Office Park

Fairport, New York 14450

Fax: (585) 340-2563

Attn: Keith Wilson (Tel: (585) 340-2970)

    PAETEC HOLDING CORP., as a Pledgor    

 

By:

 

 

/s/ Keith M. Wilson

      Name:   Keith M. Wilson       Title:  

Executive Vice President &

Chief Financial Officer

One PAETEC Plaza

600 WillowBrook Office Park

Fairport, New York 14450

Fax: (585) 340-2563

Attn: Keith Wilson (Tel: (585) 340-2970)

   

PAETEC CORP.

PAETEC COMMUNICATIONS, INC.

PAETEC INTEGRATED SOLUTIONS GROUP, INC.

PAETEC COMMUNICATIONS OF VIRGINIA, INC.

PAETEC SOFTWARE CORP.,
each as a Pledgor

   

 

By:

 

 

/s/ Keith M. Wilson

      Name:   Keith M. Wilson       Title:  

Executive Vice President &

Chief Financial Officer

One PAETEC Plaza

600 WillowBrook Office Park

Fairport, New York 14450

Fax: (585) 340-2563

Attn: Keith Wilson (Tel: (585) 340-2970)

    PAETEC CAPITAL CORP., as a Pledgor    

 

By:

 

 

/s/ Keith M. Wilson

      Name:   Keith M. Wilson       Title:  

Co-Chairman, Chief Executive

Officer, President and Chief

Financial Officer



--------------------------------------------------------------------------------

6801 Morrison Boulevard

Morrocroft III

Charlotte, North Carolina 28211

Fax: (704) 319-3020

Attn: General Counsel (Tel: (704) 319-1000)

 

With a copy to:

 

PaeTec Holding Corp.

One PAETEC Plaza

600 WillowBrook Office Park

Fairport, New York 14450

Fax: (585) 340-2563

Attn: Keith Wilson (Tel: (585) 340-2970)

   

US LEC COMMUNICATIONS INC.

US LEC CORP.

US LEC OF ALABAMA INC.

US LEC OF FLORIDA INC.

US LEC OF GEORGIA INC.

US LEC OF MARYLAND INC.

US LEC OF NEW YORK INC.

US LEC OF NORTH CAROLINA INC.

US LEC OF PENNSYLVANIA INC.

US LEC OF SOUTH CAROLINA INC.

US LEC OF TENNESSEE INC.

US LEC OF VIRGINIA L.L.C.,
each as a Pledgor

   

 

By:

 

 

/s/ James Lyle Patrick

      Name:   James Lyle Patrick       Title:  

Executive Vice President-Finance,

Chief Financial Officer and

Assistant Secretary

6801 Morrison Boulevard

Morrocroft III

Charlotte, North Carolina 28211

Fax: (704) 319-3020

Attn: General Counsel (Tel: (704) 319-1000)

 

With a copy to:

 

PaeTec Holding Corp.

One PAETEC Plaza

600 WillowBrook Office Park

Fairport, New York 14450

Fax: (585) 340-2563

Attn: Keith Wilson (Tel: (585) 340-2970)

    US LEC ITEL, L.L.C., as a Pledgor     By:  

US LEC COMMUNICATIONS, INC.

Its Sole Member

    By:   /s/ James Lyle Patrick       Name:   James Lyle Patrick       Title:  

Executive Vice President-Finance,

Chief Financial Officer and

Assistant Secretary

                       

 

ii



--------------------------------------------------------------------------------

Accepted and Agreed to:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent and Pledgee

 

By:   /s/ Anca Trifan   Name:   Anca Trifan   Title:   Director By:        Name:
    Title:  

 

iii